Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 96




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA


  BETTY T. FERGUSON, THOMAS JONES, JR.,    )
  BOBBY WOODEN, HOWARD DUPREE,             )
  DAVID DYKES, ANNE DYKES, JANICE          )
  SMITH, SUSAN SMITH, SYLVIA PORTER        )
  PERKINS, GLORIA TAYLOR, JOSETTE          )
  ELYSEE, SALLIE HOLMES, LAKE LUCERNE      )
  CIVIC ASSOCIATION, INC., ROLLING OAKS    )
  HOMEOWNERS ASSOCIATION, INC., and        )
  MIAMI GARDENS CRESTVIEW                  )
  HOMEOWNERS ASSOCIATION, INC.             )
                                           )
                          Plaintiffs,      )
  v.                                       )          Case No:
                                           )
  MIAMI DOLPHINS, MIAMI DOLPHINS, LTD., )
  SOUTH FLORIDA STADIUM, LLC, SOUTH. )
  FLORIDA RACING, LLC, FORMULA ONE.        )
  MANAGEMENT, LIMITED, FORMULA ONE. )
  WORLD CHAMPIONSHIP LIMITED,              )
  FORMULA ONE, MIAMI, FORMULA              )
  ONE MIAMI GRAND PRIX RACING,             )
  LIBERTY MEDIA CORPORATION,               )
  MIAMI-DADE COUNTY, FLORIDA, RSE          )
  VENTURES, LLC; and                       )
  MAYOR CARLOS GIMENEZ, in his official    )
  capacity as Mayor of Miami- Dade County,  )
                                           )
                                           )
                                           )
                          Defendants.      )




                                       1
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 96




                      COMPLAINT FOR INJUNCTIVE RELIEF

         Plaintiffs, Betty T. Ferguson, Thomas Jones, Jr., Bobby Wooden, Howard

  Dupree, Sharon Dupree, David Dykes, Anne Dykes, Janice Smith, Susan Smith,

  Sylvia Porter Perkins, Gloria Taylor, Josette Elysee, Sallie Holmes, the Lake

  Lucerne Civic Association, Inc., the Rolling Oaks Homeowners Association, Inc.,

  and Miami Gardens Crestview Homeowners Association, Inc., bring this action

  against Defendants, Miami Dolphins; Miami Dolphins Ltd.; South Florida Stadium,

  LLC; RSE Ventures, LLC (“Dolphins” or “Dolphin Defendants”); Formula One

  Management, Limited; Formula One World Championship Limited; Formula One

  Grand Prix; Formula One Miami; Liberty Media Corporation; South Florida Racing,

  LLC,        (“Formula One” or “Formula One Defendants” or “F-1”), Miami-Dade

  County, Florida (“the County” or “Dade County”) and Miami-Dade County Mayor

  Carlos Gimenez (“Mayor Gimenez”), in his official capacity, and state:


                             STATEMENT OF THE CASE

         1.      Plaintiffs, Black citizens who reside in the City of Miami Gardens in

  neighborhoods surrounding the Hard Rock Stadium, bring this civil rights action to

  (1) challenge the intentional discriminatory acts and omissions of Defendants

  Miami-Dade County, Mayor Gimenez, the Dolphins, and Formula One to bring

  high-speed automobile racing (“Miami Grand Prix” or “Formula One Races” or “the

  race”) to the City of Miami Gardens, Florida on the grounds that the Defendants’

                                            2
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 96




  acts violate the Plaintiffs’ civil rights pursuant to 42 U.S.C. § 1983 and 42 U.S.C. §

  1985 and (2) enforce the Defendants’ constitutional and common law public trust

  obligations to protect Plaintiffs’ inalienable and fundamental rights secured by

  Florida common law and Article I, Section 1; Article II, Section 7(a); and Article X,

  Sections 11 and 16 of the Florida Constitution.

        2.     Defendants engaged in a pattern of intentional discrimination and

   conspiracy against Plaintiffs on the basis of race, color, or national origin, depriving

   them of rights guaranteed by the Equal Protection Clause of the Fourteenth

   Amendment.

        3.     Plaintiffs seek (1) an order declaring that Defendant Miami-Dade

   County and Defendant Mayor Gimenez intentionally discriminated against the

   Plaintiffs on the basis of race, color, or national origin, in violation of the Equal

   Protection Clause of the Fourteenth Amendment and 42 U.S.C. §1983; (2) an order

   declaring that Defendants conspired to bring Formula One to the Hard Rock

   Stadium in violation of Plaintiffs’ constitutional rights; (3) a permanent injunction

   to prevent the Dolphins and Formula One from proceeding with high-speed

   automobile races in the City of Miami Gardens; (4) a declaration that the Formula

   One races at Hard Rock Stadium in the City of Miami Gardens, Florida, planned by

   Defendants to begin in May 2021 would violate Section 21-28 of the Miami-Dade

   County Code and Section 16-24 of the City of Miami Gardens Code of Ordinances;



                                             3
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 96




   (5) an award of attorney’s fees pursuant to 42 U.S.C. §1988; and (6) an order

   requiring that Defendants pay Plaintiffs’ reasonable expert and attorney’s fees and

   Plaintiffs’ costs.

                             JURISDICTION AND VENUE

         4.      This Court has subject matter jurisdiction over Count I and II pursuant

   to 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3). This Court has supplemental

   jurisdiction over Counts III, IV, and V pursuant to 28 U.S.C. § 1367(a) as those

   claims form part of the same case or controversy as the federal questions asserted

   herein. This Court has personal jurisdiction over Defendant Liberty Media

   Corporation, which engages in continuous, systematic, substantial, and non-isolated

   business activity in the State of Florida and has appointed a registered agent for

   service of process in Florida pursuant to Section 47.011, Florida Statutes. This

   Court has personal jurisdiction over Defendants Liberty Media Corporation,

   Formula One Management, Limited, Formula One World Championship, Limited,

   Formula One, Formula One Miami, and Formula One Grand Prix Racing, and RSE

   Ventures, LLC, because they carried on a business venture within the State and also

   committed tortious acts within the State, i.e. including but not limited to: conspiring

   to violate Plaintiffs’ rights to equal protection of the laws, and violating or

   threatening to violate the Miami-Dade County and Miami Gardens noise

   ordinances.



                                             4
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 96




         5.    This Court has the authority to grant declaratory and injunctive relief

  under 28 U.S.C. §§ 2201-2202 and Fed. R. Civ. P. 57 and 65. The federal rights

  asserted by Plaintiffs are enforceable under 42 U.S.C. § 1983 and § 1985.

         6.    Venue is proper in this Court under 28 U.S.C. § 1391 because a

  substantial part of the events giving rise to Plaintiffs’ claims occurred in this judicial

  district.

                                         PARTIES

                                         Plaintiffs

         7.    Plaintiff, Betty T. Ferguson is a former Miami-Dade County

  Commissioner. At all times relevant herein, she has resided within two (2) miles

  from the boundary of Hard Rock Stadium in Miami Gardens, Florida. She is opposed

  to the Formula One races in her community because she fears the effects of air

  pollution and noise. She also fears that emergency vehicles will be unable to access

  homes in the area because of the traffic generated by the Formula One races. She

  describes how the Formula One races would impact her as follows:

         “Formula One racing in my community will certainly interfere with my
         quality of life. I will not be able to enjoy sitting on my patio without
         wearing ear plugs and worrying about my blood pressure rising because
         of the noise. I will not be able to go to the grocery store, drug store,
         mall, recreation or fitness center without getting caught up in massive
         traffic jams.”

         8.     Plaintiff, Thomas Jones, Jr., who resides at 1723 N.W. 192nd Street,

  Miami Gardens, Florida, has been a resident of Miami Gardens since 1981. He

                                              5
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 96




  states: “I am against this race because of the air pollution, road closures, noise

  pollution, which will seriously harm my family and me.”

        9.     Plaintiff, Bobby Wooden, who resides at 1634 N.W. 188th Terrace,

  Miami Gardens, Florida, states: “My family and I have been living here since

  1980, and will be severely negatively impacted by the air pollution, traffic

  congestion, closure of roads in the community, and the noise pollution.”

        10.    Plaintiff, Susan Smith, has resided at 20533 N.W. 22nd Place, Miami

  Gardens, Florida, for 35 years and in the Lake Lucerne Community for

  approximately 40 years. She is the President of the Lake Lucerne Civic Association,

  Inc. She states:

        “I am vehemently opposed to Formula One racing at Hard Rock
        Stadium because of the dangerous effects from the noise and air
        pollution, which studies have indicated! This racing would have grave
        effects on the elderly and children in Lake Lucerne. We are already
        prisoners of our homes with the myriad of events at the stadium. Any
        more events would wreak havoc on our neighborhood! I, along with
        my neighbors, are against Formula One Racing! The noise and
        congestion is unbearable during games and other venues already held
        at Hard Rock. My windows, as well as others in our community,
        experience windows vibrating during some of these events! Now more
        noise pollution from Formula One – No! If F-1 comes to our
        neighborhoods, this would be a classic case of environmental injustice
        and racism!”

        11.    Plaintiffs, David Dykes and Anne Dykes, reside at 20513 N.W. 22nd

  Place, Miami Gardens, Florida, and state: “We have been residents for 40 years. We




                                          6
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 96




  oppose Formula 1 Racing in our neighborhood because of noise pollution,

  environmental health, and the harm the races will cause to the value of our property.”

        12.    Plaintiff, Josette Elysee, who resides at 2240 N.W. 190th Terrace,

  Miami Gardens, Florida, states:

        “I oppose the Formula One racing event to be held in my community.
        The ill effects from this event will be extremely harmful to myself and
        my family and to thousands of other residents, as well as to the
        environment of the entire community. To name a few: pollution, traffic
        congestion, high levels of noise that will disrupt our lives and even
        threaten hearing loss.”

        13.    Plaintiff, Sallie Holmes, who resides at 18515 N.W. 22nd Place, Miami

  Gardens, Florida, states: “I have been a resident of Miami Gardens for 45 years and

  I oppose Formula One being held in my community for health and damage it will do

  to the community.”

        14.     Plaintiff, Gloria Taylor, who resides at 2330 N.W. 181st Street, Miami

  Gardens, Florida, states: “I have been a resident for 45 years. I am totally against

  Formula 1 racing because of several reasons: health, air pollution, traffic crime,

  normal daily travel, hearing, depreciation of home. I think another area is much more

  suitable for Formula One Racing, but not in Miami Gardens.”

        15.     Plaintiff, Janice Smith, resides at 20525 N.W. 21st Avenue, Miami

  Gardens, Florida. She opposes Formula One Racing in Miami Gardens because she

  is apprehensive about the devastating permanent health risks that it poses. In

  addition, she states:

                                            7
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 96




        “I oppose F-1 because of my experiences being stuck in traffic for long
        periods, blocked intersections by fans going to or leaving the stadium,
        fireworks noise causing my windows to vibrate as if they would shatter.
        3-4 days of F-1 racing will cause pollution of the air we breathe,
        changes in regular routines, damage to me and my family's hearing
        (tinnitus), and respiratory problems.”

        16.   Plaintiff, Sylvia Porter Perkins, resides at 2301 N.W. 186th Street,

  Miami Gardens, Florida. She states:

        “I am against the Miami Dolphins and Formula One racing as a resident
        of Miami Gardens since 1980, now totaling 40 years. The noise and the
        environmental effect on the residents will be devastating. I will not be
        able to move freely within my community and my day to day life will
        be disrupted beyond explanation. Enough is absolutely enough! This is
        environmental racism at its highest degree. I will again be a prisoner
        in my own home!”

        17.   Plaintiffs, Howard Dupree and Sharon Dupree, have resided at 1734

  N.W. 192nd Street in Miami Gardens, Florida, since 1982. Mr. Dupree states:

        “I am very apprehensive that Formula-1 racing at Hard Rock Stadium
        will further deprive me of the peace and quality of life that homeowners
        expect. I fear the documented noise decibels that Formula cars emit will
        cause me and my family hearing damage. Also, I have concerns about
        other environmental health issues including air pollutants from the car
        engines and tires, excessive traffic, and the effect on students in nearby
        schools.”

        18.   Plaintiff, the Lake Lucerne Civic Association, Inc., is the association of

  homeowners residing in the Lake Lucerne subdivision of Miami Gardens, who

  would be harmed by Formula One Racing in the manner described above.

        19.   Plaintiff, the Rolling Oaks Homeowners Association, Inc., is the

  association of homeowners residing in the Rolling Oaks subdivision of Miami

                                            8
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 96




  Gardens, who would be harmed by Formula One Racing in the manner described

  above.

          20.      Plaintiff, the Miami Gardens Crestview Homeowners Association, Inc.,

  is the association of homeowners residing in the Crestview subdivision of Miami

  Gardens, who would be harmed by Formula One Racing in the manner described

  above.

                                                   Defendants1

          21.      Defendant, Miami Dolphins, Ltd., is a National Football League team

  that plays its home games in the Hard Rock Stadium, which is located in Miami

  Gardens, Florida. The Dolphins have negotiated and entered into an agreement with

  some or all of the other defendants named herein to host the “Miami Grand Prix,”

  an annual multi-day spectator racing event in and around the Hard Rock Stadium on

  stadium property.

          22.      Defendant, Miami-Dade County, is a county in South Florida that

  includes the City of Miami Gardens and the City of Miami. The County has publicly

  supported the Miami Grand Prix and, according to Defendant South Florida Stadium

  LLC, issued permits for “construction required to stage the race.” The County has



  1
    The Defendants’ public correspondence pertaining to plans for Formula One racing in Miami Gardens makes it
  impossible to differentiate among the Dolphins and Formula One entities that are responsible for the negotiations,
  agreement, and anticipated consummation of proposed Formula One races in Miami Gardens. In many cases, the
  Dolphins and Formula one official correspondence appears to avoid specifying the actual responsible entities, and
  relies on “trade” or common usage names.



                                                           9
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 10 of 96




  also defeated efforts by Plaintiffs’ elected representatives to prevent a high-speed

  motor vehicle racing in Miami Gardens.

        23.    Defendant, Mayor Carlos Gimenez, is the Mayor of Miami-Dade

  County and is sued in his official capacity.

        24.    Defendant, South Florida Stadium, LLC, operates the Hard Rock

  Stadium, located in Miami Gardens, Florida. It has negotiated and entered into an

  agreement with some or all of the other defendants named herein to host the “Miami

  Grand Prix,” an annual multi-day spectator racing event in and around the Hard Rock

  Stadium on stadium property. South Florida Stadium, LLC, has stated publicly that

  it has obtained permits and is expending funds to build a Formula One track and

  seating capacity for Formula One races at Hard Rock Stadium.

        25.    Defendant, RSE Ventures, LLC (“RSE”), is “a private investment firm

  that focuses on sports and entertainment” whose principal business address is 423

  West 55th Street, New York, New York. RSE retained lobbyists who regularly

  interacted with Miami-Dade County government officials to obtain approval for the

  Miami Grand Prix in Miami Gardens, and also lobbied City of Miami officials to

  obtain approval for a F-1 race in Downtown Miami in 2018. On information and

  belief, RSE is wholly or principally owned by Stephen Ross, the owner of the Miami

  Dolphins, and either RSE or Stephen Ross personally has the exclusive franchise to

  promote Formula One racing in South Florida. Defendant, South Florida Racing,



                                            10
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 11 of 96




  LLC, has negotiated and entered into an agreement with some or all of the other

  defendants named herein to host the “Miami Grand Prix,” an annual multi-day

  spectator racing event in and around the Hard Rock Stadium on stadium property.

        26.   Defendant, Formula One Management Limited, is headquartered in

  London, England. Through its President, Sean Bratches, and others, Formula One

  Management Limited negotiated and entered into an agreement with some or all of

  the other defendants named herein to host the “Miami Grand Prix,” an annual multi-

  day spectator racing event in and around the Hard Rock Stadium on stadium

  property. Defendant, Formula One World Championship Limited, is headquartered

  in London, England, and lobbied the Miami-Dade County government officials to

  obtain approval for the Miami Grand Prix in Miami Gardens, represented by its

  President, Sean Bratches, as well as Marcus Bach-Armas, Senior Director of Legal

  & Government Affairs for the Defendant Miami Dolphins.

        27.   Defendants, “Formula One Miami,” “Formula One,” and “Formula

   One Miami Grand Prix Racing,” conducted marketing, solicitation, and other

   business activities in Miami-Dade County in connection with bringing a Formula

   One race. They have coordinated with other defendants for the purpose of

   organizing the Miami Grand Prix. Formula One lobbied the City of Miami

   government in 2018 for approval of a F-1 race in Downtown Miami, represented




                                         11
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 12 of 96




   by, among others, Sean Bratches and Carlos Gimenez, Jr., the son of Defendant

   Mayor Carlos Gimenez.

        28.     Defendant, Liberty Media Corporation (“Liberty”), owns and controls

   Formula One and the entities operating under the Formula One name, including the

   entities negotiating with the other defendants named herein to host and coordinate

   the Miami Grand Prix. Liberty has provided $1.4 billion in cash and an additional

   $1.3 billion in debt relief to its Formula One subsidiaries for operating capital in the

   past eighteen (18) months. On information and belief, Liberty directs commercial

   policies for Formula One racing, such as speed and noise levels and racing venue,

   and was directly involved in obtaining approval from (or eliminating opposition to)

   Miami-Dade County government officials for the Miami Grand Prix in Miami

   Gardens, and the negotiations for agreements with some or all of the Defendants

   herein.


                            STATEMENT OF THE FACTS

                                       SUMMARY

        29.    Miami-Dade County intentionally formalized, and continues to

   formalize, customs, policies, and practices to disadvantage Black people, including

   Plaintiffs, residents of Miami Gardens.




                                             12
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 13 of 96




        30.    These    racist   acts—racial     zoning,    inequitable   development,

   disinvestment, neglect, police brutality—further inequalities in education, housing,

   employment, wealth, health care, and representation in leadership positions.

        31.    The acts and omissions of all Defendants to secure the Miami Grand

   Prix in Miami Gardens despite Plaintiffs’ continued objection serve as the most

   recent example of Miami-Dade County’s customs and practices that routinely harm

   the rights and interests of and discriminate against Plaintiffs and other residents of

   Miami Gardens, a predominantly Black city.

       HISTORY OF SYSTEMIC RACISM BY MIAMI-DADE COUNTY

        32.    In the early 1930s, most of Dade County’s Black population of about

  30,000 lived in the overcrowded neighborhood called “Colored Town,” today known

  as “Overtown,” just northwest of the Miami business district.

        33.    Due to racial zoning implemented by Dade County, Black people were

  only allowed to live in Overtown and a few other small segregated areas in Dade

  County.

        34.    Wanting to expand the central business district into Overtown, the Dade

  County Commission adopted a “negro resettlement plan” in 1936 to remove

  Overtown’s residents to more distant communities outside Miami city limits.




                                            13
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 14 of 96




          35.     In 1937, with federal funding from New Deal housing programs, Dade

  County built an exclusively Black public housing project in Liberty City, about five

  miles north of downtown Miami.

          36.     The Home Owners Loan Corporation (“HOLC”), a federal agency

  established in 1933 to grant mortgages to homeowners who could not obtain regular

  mortgages, created a map of Dade County in 1938 that marked large areas of

  undeveloped land in the northwest section of the county with the lowest rating

  possible, categorizing the neighborhoods as “least desirable.” The “least desirable”

  designation resulted in higher interest rates and diminished borrowing ability for the

  area’s residents.

          37.     Raymond Mohl, one of the nation’s most influential urban historians,

  wrote, "There can be only one explanation for the decision to assign the lowest D

  rating to an area that as yet had no particular character: the fact that Dade County

  was building the Liberty Square public housing project for African Americans in

  that area and intended African Americans to move to that part of the county."2

          38.     Because banks and mortgage lenders were less likely to invest in low-

  rated neighborhoods, HOLC’s redlining led to future housing deterioration and

  intensified racial segregation in such areas.




  2
   Raymond Mohl, Whitening Miami: Race, Housing, and Government Policy in Twentieth-Century Dade County
  320 (2001).


                                                    14
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 15 of 96




             39.     Although the Supreme Court outlawed racially based zoning in 1917,

  Dade County continued to implement racial zoning laws into the 1940s and 1950s

  which resulted in more Black residents being forced out of the City of Miami and

  Central Dade County into northwest Unincorporated Dade County.3

             40.     In 1943, the Dade County Commission set aside two areas of

  Opa-locka, Bunche Park (one of the neighborhoods that formed what is now Miami

  Gardens) and Magnolia Gardens, for Black residency.

             41.     The largest private development for Black residents in the area was

  Bunche Park, containing about 1,000 single-family units.

             42.     By the mid 1950s, Dade County had not yet fully achieved its 1930s

  goal to eliminate Overtown and move Black people outside Miami city limits.

             43.     The construction of Interstate 95 (“I-95”) provided the County with the

  opportunity to achieve such goals, destroying 5,000 housing units in Overtown and

  displacing 12,000 people, mostly Black residents.

             44.     Generally, Black residents displaced by I-95 moved to Liberty City and

  more distant communities like Opa-locka and Carol City (now part of Miami

  Gardens) in northwest Dade County. By 1960, most of Dade County’s Black




  3
      Meek v. Metropolitan Dade County, 805 F. Supp. 967, 979 (S.D. Fla. 1992).


                                                           15
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 16 of 96




  population lived in this northwestern section. As Mohl explained, “The plans of

  those who carried out racial zoning in the 1930s and 1940s had come to fruition.”4

             45.      As described by U.S. District Judge Donald Graham in 1992: “As a

  result of this controlled expansion of Black residential areas, between 1940 and

  1960, Dade County suffered from the highest degree of racial segregation in housing

  of over 100 large cities throughout the country.”5

             46.      With the influx of Overtown residents displaced by I-95, Liberty City

  became more densely crowded, as multilevel apartment complexes replaced open

  spaces and single-family homes.

             47.      In the 50s and 60s, apartment complexes in northwestern Dade County

  were built hurriedly for profit and often had no open or recreational areas. During

  this time, Black neighborhoods in this northwestern corridor often lacked proper

  municipal services, such as frequent garbage collection.

             48.      Carol City, one of the neighborhoods in northwestern Dade County that

  formed what is now Miami Gardens, was originally created as a white subdivision

  in 1955.




  4
      Mohl, supra, at 325-26.
  5
      Meek, 805 F. Supp. at 979.


                                                 16
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 17 of 96




        49.    Once Florida’s fastest growing suburb, Carol City experienced a

  housing foreclosure crisis in the late 1950s, as a recession in the building market

  affected the many residents employed in the building trades.

        50.    After a third of the houses went into foreclosure, Carol City was

  described in 1963 as a "ghost town of abandoned homes, failing businesses and

  unkept trash piles.”

        51.    Many Black residents displaced by I-95 were able to find housing in

  Carol City, especially as the Federal Housing Administration waived the down

  payment on foreclosed homes.

        52.    Developers offered incentives to prominent Black professionals to

  encourage them to move into the area that is now Miami Gardens.

        53.    A 1971 Miami News article reported that the Metro Commission (the

  former name for the Miami-Dade County Commission) “allows neighborhoods like

  Carol City to turn into ghettos by haphazard zoning, large scale construction when

  schools were already crowded, and when trash pick-ups are made only once every

  two or three months.”

        54.    White people fled the area and left behind Black residents isolated in

  deteriorating neighborhoods such as Opa-locka and Carol City.

        55.    Several studies have shown that, of more than hundred large American

  cities, Miami had the highest degree of residential segregation by race in 1940, 1950,



                                           17
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 18 of 96




  and 1960. In 1970, ninety-two (92) percent of Black people in Miami lived in

  segregated neighborhoods.

        56.    In 1980, Miami still had one of the greatest degrees of Black residential

  segregation in a list of sixty metropolitan areas.

        57.    During the mid-1960s, numerous Black residents alleged that the

  Miami Housing Authority (“MHA”), which controlled Dade County’s public

  housing until 1968, acted upon racial bias to locate new public housing projects in

  existing Black neighborhoods, exacerbating patterns of racial segregation.

        58.    In 1966, state and local chapters of the NAACP charged the MHA with

  “failing to follow available programs that could bring about integration . . . and of

  killing the possibility of integration by locating new public housing in already

  segregated areas.”

        59.    A study by University of Miami sociologists in 1969 reported a pattern

  of “rapidly spreading [B]lack ghettos” in the northwestern section of Miami and

  Dade County (where Miami Gardens is located).

        60.    In addition to racial zoning, inequitable development, disinvestment,

  and neglect, Miami-Dade County formalized discriminatory customs, policies, and

  practices that resulted in the violent policing of Black neighborhoods.

        61.    In 1967, Miami’s police chief since the 1940s, Walter Headley,

  “declared war” on crime in Miami’s Black neighborhoods, vowing to use “shotguns



                                            18
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 19 of 96




  and dogs” to carry out this purpose. He openly admitted that such campaign targeted

  Black male youths.

        62.    Chief Headley ordered his officers to enforce the city’s “stop and frisk”

  ordinance, resulting in daily confrontations between police and Black people, in

  which officer patrols often broke up curbside gatherings and entered recreational

  spaces in Black communities to search and question youths.

        63.    As the Miami Study Team of the National Commission on the Causes

  and Prevention of Violence noted in 1969, Chief Headley attempted to keep “an

  underprivileged and restless minority cowed and orderly by a constant visual display

  of force.”

       64.     Poverty, high unemployment, segregated housing, police harassment,

  inequitable education, along with general disinvestment and neglect by Dade

  County, all contributed to the frustration in Miami’s Black community that

  manifested itself in the Liberty City Riot of 1968. On August 7, 1968, when the

  Republican Convention took place in Miami Beach, organizers planned a Black-

  empowerment rally in Liberty City, and tensions led to a three-day riot where

  protestors took to the streets to set fire to the institutions that oppressed them. In

  response, police staked out corners in the Black neighborhood, dispersing tear gas

  and shooting wildly into alley ways. By the end, three people were killed by the

  police, 18 were wounded, and 222 were arrested.



                                           19
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 20 of 96




        65.     Twelve (12) years later, Liberty City burned again. In May 1980, riots

  occurred in Liberty City after the acquittal of five white Metro Dade County police

  officers who chased Black insurance executive and former U.S. Marine Arthur

  McDuffie on his motorcycle for an alleged traffic infraction, and then beat him with

  Kel-Lites, heavy-duty aluminum bodied flashlights, and nightsticks so violently that

  the medical examiner said Mr. McDuffie’s skull had been “shattered like an egg,”

  resulting in his death a few days later.

       66.     In what is known as the Miami Riot of 1980, ten Black people and eight

  white people died, 800 people were arrested, and huge swaths of Black

  neighborhoods, including businesses, automobiles, and other personal property,

  were destroyed.

        67.    In February 2020, forty years after his father was killed in an act of

  racial violence, Mr. McDuffie’s son Marc Patrick McDuffie spoke at a Black History

  Month ceremony in Miami, and said: “I still look at the news and I see Black men

  like myself being mistreated, still being killed, still being beaten, and not seeing the

  right hand of justice.”

        68.    Discrimination in zoning, housing, business, and community

  development against Dade County’s Black community did not end after the 1968

  and 1980 riots.




                                             20
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 21 of 96




        69.    In 1984, after learning of secret plans to construct Joe Robbie Stadium,

  a sports complex, office buildings, shopping centers and hotels in the Lake Lucerne

  area of North Dade (where the Hard Rock Stadium sits in the City of Miami

  Gardens),   Black     homeowners,    remembering      how    large-scale   developers

  economically    and    socially   destroyed   Overtown,     Allapattah,    and   other

  neighborhoods, filed suit to stop further "intense" development. Dade County,

  despite an overwhelming “no” vote from homeowners, steamrolled over the

  objections of the homeowner groups, all of them Black, and approved stadium

  construction against the wishes of the community. After a nine-year legal battle, the

  homeowners reluctantly signed a "Settlement Agreement" that obligated the

  developers to do several things to mitigate the harmful impact of the (by then already

  constructed) Joe Robbie Stadium.

        70.    In 1987, Dade County created a map that projected Black residential

  areas in 1990, and it showed the persistence of such segregation, as the map mirrored

  the 1938 HOLC map as alleged supra [Paragraph 36]. An investigation conducted

  by the Washington law firm Jenner & Block found that the County knowingly

  established a two-tier housing system in which Black residents were packed into

  deteriorating conventional public housing while white and Latino residents received

  Section 8 vouchers for subsidized housing. The report cites three acts of the County

  that furthered segregation: (1) building a de jure segregated housing system between



                                           21
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 22 of 96




  1937 and 1964, (2) replicating segregation by building projects for Black residents

  in segregated, black neighborhoods while placing non-Black residents in

  predominantly white and Latino neighborhoods, and (3) engaging in “racial

  steering” by encouraging Black applicants to apply for public housing. “There were

  no doubts in our mind that the county had created this unfair system,” said Bruce V.

  Spiva, of Jenner & Block. “What was even more alarming is that this system

  continued to exist well after the Supreme Court ruled such practices are

  unconstitutional.”

        71.   Black businesses were also harmed by the County’s discriminatory

  business practices. In 1992, the nine-member Metro Dade County Commission

  approved a resolution endorsing the findings contained in two independent studies

  conducted at the request of the County. The two studies by Dr. Andrew Brimmer of

  Brimmer and Co., a key economic aide in the Jimmy Carter administration, and Dr.

  Joe R. Feagin of Race Relations Consulting Services and a sociology professor at

  the University of Florida, titled "Black Vendors in Dade County: A Complex Portrait

  of Discrimination" and "Black Contractors and Sub-contractors in the Dade County

  Construction Industry: A Portrait of Racial Discrimination," detail evidence of a

  historical pattern of racial discrimination against Black businesses in the award of

  County contracts. Feagin selected by random sampling 336 Black business vendors

  and contractors in Dade County. Feagin found a "buddy-buddy" system of formal



                                          22
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 23 of 96




  and informal relationships deeply entrenched in the construction and vendor

  businesses, totally dominated by whites, and which, he said, worked to the exclusion

  of Black contractors. Other barriers to Black participation, Feagin noted, include

  non-payment or late payment for work done, harassment, runaround, sabotage,

  inability to get bonding or secure a bank line of credit, and "fronting"—using Black

  firms as "fronts" for whites so as to obtain set-aside contracts.


        72.    The County also discriminated against Black voters. In 1990 and 1993,

  the Eleventh Circuit Court of Appeals held that Miami-Dade County’s election

  system violated Section 2 of the Voting Rights Act, discriminating against voters on

  the basis of race. In particular, the Court held the County diluted the votes of Black

  voters in Miami Gardens. Meek v. Metro. Dade County, 908 F.2d 1540 (11th Cir.

  1990); Meek v. Metro. Dade County, 985 F.2d 1471 (11th Cir. 1993), abrogated on

  other grounds by Dillard v. Chilton County Comm'n, 495 F.3d 1324 (11th Cir.

  2007). The district court wrote:

               A history of discrimination may manifest itself in present-day
               disadvantages in areas such as housing, socio-economic status,
               education, and employment, which in turn can result in decreased
               participation and influence in the democratic process. Although some
               gains have been made, there is no dispute that Blacks in Dade County
               continue to suffer from lower income levels, lower job classifications,
               lower education levels, higher poverty rates and higher unemployment
               rates than do Non–Blacks.




                                            23
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 24 of 96




        73.      The district court noted that in the six most recent County Commission

  elections, the Black candidate who received a majority of the Black vote lost in every

  instance except one. More specifically, the district court explained, “in 1986 and

  again in 1990, candidate Betty Ferguson sought a seat in the Dade County

  Commission. She was a candidate with overwhelming support among Black voters.

  All of the experts who testified estimated that she received virtually 100% of the

  Black votes cast in her election. Nonetheless, she was defeated by two different

  candidates.”

        74.      The district court specifically identified the extensive discrimination

  that Black residents of Dade County had suffered and its consequences:

        As stipulated by Black Plaintiffs and the County, as late as 1989, of 25
        major metropolitan areas, Dade County was among the three worst in
        terms of housing discrimination against Blacks. Past discrimination has
        also displayed itself in socio-economic disadvantages. For example,
        the 1980 Census showed that Black families were poorer than others
        when measured in terms of average family income in 1979. The median
        income of Black families in 1979 was only 63% of the median income
        of White families. With annual incomes of less than $10,000, 40% of
        all Black families were living in poverty, three times more than the
        percentage of White families living in poverty. Almost half of that
        number had annual incomes of less than $5,000.

        Although Blacks have made significant strides toward closing the gap
        between Black and White educational attainment, these encouraging
        statistics do not conceal the fact that large numbers of Blacks continue
        to fail to complete high school. In 1980, for example, 21% of Dade
        County’s Black adults, almost twice the percentage of Whites, had
        failed to complete high school.

        Blacks have historically suffered disadvantages relative to White

                                            24
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 25 of 96




        citizens in employment, due partly to inadequate education. Blacks in
        Dade County are unemployed at rates almost twice those of Whites.
        Not only is the current unemployment rate for Blacks higher than that
        of Non–Blacks, but also the number of unemployed Blacks increased
        between 1970 and 1980.

  Meek, 805 F. Supp. at 979-980. The federal courts held the County Commission at-

  large election system discriminated against Black citizens in violation of Section 2

  of the Voting Rights Act and enjoined the County from conducting elections under

  that system.

        75.      Even today, racial disparities continue in the voting process, as seen in

  the November 3, 2020 election. According to data analyzed by Dan Smith, a political

  science professor and election expert at the University of Florida, for a Miami Herald

  article published on October 23, 2020, the rates at which mail-in ballots casts by

  Black voters in Miami-Dade County are being flagged for possible rejection are

  substantially higher than among voters overall.

        76.      In the 1990s and early 2000s, many South Florida residents coalesced

  in political movements to incorporate their neighborhoods in order to improve local

  government service delivery and the quality of life in their communities, exercise

  local control over police and other services, make sure tax dollars were spent wisely,

  and impose greater accountability through city councils or commissions that make

  decisions at a more local level than county officials. During that period, nine

  neighborhoods in Dade County formed their own local governments.



                                             25
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 26 of 96




        77.    In the late 1990s, the residents of North Dade attempted to incorporate

  into the City of Miami Gardens, not only because of the residents’ perception that

  the County had abused its power in approving the Joe Robbie Stadium in the mid-

  1980s over the residents’ objections, but also because many other facets of the

  County government had failed the residents, the majority of whom were Black.

  Residents cited to the County’s inability to operate and maintain basic municipal

  services and explained why incorporating would bolster basic services to the area.

  "We need more recreational facilities for our children. We have lots of parks, but

  they are not equipped and staffed properly. Some facilities have been there for 40

  years, and sometimes we have 75 kids packed in one small building. It's ridiculous.

  These are the things that a smaller city government would be able to address

  immediately," said Shirley Gibson, former chair of the North Dade Municipal

  Advisory Committee.


        78.    Miami-Dade County and the Miami Dolphins organization openly and

  aggressively opposed the residents’ desire for incorporation and self-government

  and succeeded in defeating the residents’ first effort to incorporate in 1995. In 2003,

  however, the community overcame the opposition from the County and Miami

  Dolphins and became incorporated as a city in Miami-Dade County.

        79.    Even after incorporation, the Black residents of Miami-Dade continued

  to feel the impacts of Miami-Dade County discriminatory customs and policies.


                                            26
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 27 of 96




        80.    After studying the Miami-Dade County’s criminal justice system, a

  2018 American Civil Liberties Union Report, Unequal Treatment: Racial and Ethic

  Disparities in Miami-Dade Criminal Justice, found “disparities at every decision

  point that, regardless of ethnicity, result in disadvantages for Black defendants and

  neighborhoods while resulting in advantages for White defendants and

  neighborhoods,” including the neighborhood of Miami Gardens.

        81.    The median income for Black households in Miami-Dade in 2018 was

  $38,015, compared with $56,527 for households identifying as white, including

  white Hispanics. Nearly a quarter of Miami’s Black population is impoverished,

  compared with the county-wide rate of 16%. And there is substantial racial and

  ethnic disparity among those who experience homelessness in Miami-Dade. While

  18% of the general population is Black, 57% of all persons experiencing

  homelessness are Black, a 2019 study by the Miami-Dade Homeless Trust found.

        82.    Miami Gardens has a poverty rate of 21.7%, compared to the national

  rate of 10.5% in 2019; the 2018 Median Household Income in Miami Gardens was

  about $42,000, while the 2018 National Median Household Income was about

  $63,000.

        83.    The Miami Herald series, Separate and Unequal, published on August

  20, 2020, outlines the ongoing impacts of racism in Miami-Dade County. H.T.

  Smith, a prominent Black attorney and activist, was quoted as saying “Miami is not



                                           27
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 28 of 96




  a diverse community. That’s the biggest lie ever told. Miami is a confederation like

  the Soviet Union was. We are forced together, but there is no real diversity in terms

  of freedom and interaction between Hialeah and Homestead and Liberty City. Miami

  Gardens and Aventura share a border. But they have very little to do with each other.

  Miami is about shared spaces but separate lives.”

        84.    The Defendants’ planning and implementation of plans to secure the

  Formula One Miami Grand Prix in Miami Gardens despite the continued objection

  of its residents is the most recent example of the Miami-Dade County’s customs and

  practices that routinely disregard and discriminate against Plaintiffs, the residents of

  Miami Gardens.

                          FORMULA ONE IN SOUTH FLORIDA


        85.    In 2016, Stephen Ross (“Ross”), Owner of the Miami Dolphins and the

  Hard Rock Stadium, and Liberty Media Corporation, who owns and controls

  Formula One and the entities operating under the Formula One name, were the two

  competitors to acquire Formula One from its previous owner.

        86.    Ross bowed out of the competition, but emerged with the exclusive

  franchising rights to Formula One races in South Florida. Unlike other venues

  throughout the world where the local governments pay extremely high “sanctioning

  fees” for the right to stage a Formula One race, Liberty Media Corporation agreed




                                            28
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 29 of 96




  to allow Ross to stage a race in Miami without having to pay a sanctioning fee—a

  sweetheart deal.

                           COUNTY AND FORMULA ONE
                               DOWNTOWN PLAN

        87.    As early as September 2016, Liberty Media Corporation announced its

  goal of expanding F-1 racing to Miami. The original public plans for a “Miami

  Grand Prix” (“the race”) anticipated a long weekend of racing in 2019 through

  Downtown Miami in Bayfront Park and the Port of Miami near the city’s restaurants,

  shops, and residential districts.

        88.    All Defendants, as well as Ross, are and have been actively involved in

  strategizing, planning, and lobbying to bring Formula One to Miami.

        89.    On May 2, 2018, Formula One published a statement that included the

  following statement of support from Ross: “In cooperation with the City of Miami

  and Miami-Dade County, I am confident we can deliver yet another global event

  that will be a destination for people from around the world and drive economic value

  to South Florida.”

        90.    On May 10, 2018, the City of Miami Commission unanimously

  authorized the City Manager to negotiate a 10-year agreement to bring a Formula

  One race to Downtown Miami and present the agreement to the Commission no later

  than July 1, 2018. In a published statement, Formula One asserted that the combined




                                          29
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 30 of 96




  decisions of Miami Dade County and the City of Miami Commission constituted

  preliminary approval towards bringing the F-1 Grand Prix to Miami.

        91.    On May 14, 2018, Miami-Dade County Mayor Gimenez announced

  that he would recuse from Formula One matters because his son, Carlos Gimenez,

  Jr., was a paid lobbyist for the Dolphins and Formula One to help make the Miami

  Grand Prix possible.

        92.    In response, Downtown Miami residents mobilized a grassroots effort

  to persuade their elected officials to reject Formula One in their neighborhood due

  to the excessive noise and other harms that Formula One racing would necessarily

  cause. See Joey Flechas, “Downtown Miami residents want to block Formula One

  and kick out Ultra Music Festival,” Miami Herald, June 20, 2018 (“A group of

  downtown Miami residents is trying to block the city from hosting a Formula One

  Grand Prix on city streets. . . . An attorney representing 11 downtown residents sent

  a cease-and-desist letter to City Hall on Wednesday demanding the city halt

  negotiations to bring Formula One to Miami in 2019 . . . .”).

        93.    The Downtown residents reminded their elected officials that 10,000

  residents lived in the immediate area of Bayfront Park, i.e. the location of the

  proposed race, and not only paid taxes, but were entitled to the full benefits of home

  ownership, and would suffer very serious harm to their health and quiet enjoyment

  of their homes from F-1 racing downtown:



                                           30
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 31 of 96




        “[T]he City and the [Bayfront Park Management] Trust have an obligation to
        the Residents not to allow such harmful activity on public land in the middle
        of a heavily populated residential community”

        “Based on publicly available medical, scientific, and industry publications,
        Formula One race cars produce continuous noise, between 125-148 dB, that
        far exceed the 70-75 dB level recognized as the high end of the safe noise
        level, and pose a substantial risk of damage to the hearing, not to mention the
        peace and quiet of the homes, of residents.”

  Letter from Downtown Miami Residents to City of Miami Mayor and City

  Commissioners, June 20, 2018.

        94.    During this time period, the Miami-Dade County Commission passed

  a resolution [No. R-518-18, May 15, 2018, attached as Exhibit 1], encouraging

  Formula One to “coordinate with any hosting municipality and with other

  municipalities within Miami-Dade County to bring a Formula 1 race to the County.”


        “This Board directs the County Mayor or County Mayor’s designee to
        negotiate an agreement with the appropriate entity for the hosting of Formula
        one racing events in Miami-Dade County and to coordinate with any hosting
        municipality and other municipalities on such events, provided, however, that
        the site commonly referred to as Parcel B and located behind the American
        Airlines Arena will not be considered or used as a site for hosting the Formula
        one racing events.”

        “This Board directs the County Mayor or County Mayor’s designee to present
        said agreement to this Board on or before July 1, 2018, or, if such agreement
        is not ready by such date, to present a written report to this Board by said date
        on the status of the negotiations.”

        95.    The Downtown residents continued to express their concerns that the

  race would result in extreme noise constituting a legal nuisance, pollution of heavily



                                            31
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 32 of 96




  populated residential communities, and a decrease in property values. The residents

  explained how the race would ultimately deny them the use and quiet enjoyment of

  their living spaces and municipal amenities.

        96.   After hearing residents’ concerns, City Commissioners acknowledged

  the severely harmful impacts that mega-events, like the Miami Grand Prix, have on

  the rights and interests of residents and their immediate communities and amenities.

        97.   City Commissioner Joe Carollo remarked at a June 14, 2018

  Commission meeting:

        “We have to make a decision on whether this is going to be a park or it's not
        going to be a park, and it's going to be an entertainment place, so you're going
        to have concerts, car races, or what have you...

        And at times, I've been feeling that because of some of the events -- in
        particular, one event there -- there's a gun that wants to be placed to my head,
        and let me say this publicly. I'm not the guy that anyone's going to put a gun
        to my head, anyone is going to extort me or blackmail me, or intimidate me.
        I'm going to do what's right.

        ...the City -- because their -- for our financial situation -- needed that money;
        for me to bring all that we could into Bayfront Park Trust so that we could
        divert monies back into the City, but I had to take into account several
        thousands of our residents also. Yeah, there they're a small part of our
        community, but you know what? If any of us lived there and had to go through
        what -- there's no doubt in my mind, because it's confirmed -- the noise level
        that they're going through, we'd be, you know, pretty upset also.”

        98.   Residents of the Bayfront Park area then sent a cease-and-desist letter

  to the Mayor and City Commissioners on June 20, 2018, which again outlined their

  objections to a Formula One race in and around their residences in Downtown,



                                            32
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 33 of 96




  Bayfront Park, and Biscayne Boulevard, and detailed the negative effects of the

  various mega-events held at Bayfront Park. On or about June 21, 2018, Formula One

  announced that it would no longer be possible to host the Miami Grand Prix in 2019.

  The statement expressed the hope that the event would be possible in 2020. A

  statement from Sean Bratches, Managing Director of Commercial Operations at

  Defendant Formula One Management Limited, read:

        “In the last few months we have worked diligently alongside our
        promoter Stephen Ross of RSE Ventures, the City of Miami and Miami
        Dade County, to realize our ambition to bring a Formula One Grand
        Prix to Miami, and we have made significant progress: however, these
        are complicated negotiations.”

        99.    After several months of public opposition and the City of Miami’s

  inability to address the massive negative impacts on Downtown residents, the

  negotiations faltered. Ultimately, the plan to have Downtown Miami’s Bayfront Park

  area host the Miami Grand prix was abandoned.

                      FORMULA ONE IN MIAMI GARDENS

        100. As noted, County Commission Resolution R-518-18 directed the

  Mayor or his designee to present an agreement to the Board “with the appropriate

  entity for the hosting of Formula One racing events in Miami-Dade County or

  present a written report to the Board” on the status of the negotiations no later than

  July 1, 2018, and “to coordinate with any hosting municipality and other

  municipalities on such events.” Nevertheless, Defendant Mayor Gimenez did not



                                           33
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 34 of 96




  present an agreement to the Board before July 1, 2018, about the possibility of

  holding Formula One Racing in Miami Gardens, present a written report to the

  Board, or coordinate with Miami Gardens officials about hosing such an event.

  However, in the summer of 2019, the Miami Dolphins discussed with senior aides

  of the County Mayor about holding Formula One races in and around Hard Rock

  Stadium in Miami Gardens, and later announced the completion of an agreement

  with Formula One to hold races in Miami Gardens on the public street (NW 199th

  Street) next to the stadium and on the stadium grounds as well, over a 10-year period,

  beginning in May 2021.

        101.    In addition to planning the race on a public road, NW 199th Street, the

  Hard Rock Stadium property on which the Dolphins and Formula One proposed to

  hold the race is owned by Miami-Dade County, and leased to the Dolphins

  organization [Defendant South Florida Stadium, LLC] at a rate of $1 per year for

  99 years.

        102. Acting against the express mandate of a unanimous County

  Commission and Resolution 8-518-18, the Defendants, neither Mayor Gimenez nor

  any designee, coordinated with the proposed “hosting” community, Miami Gardens,

  to hold races within the city limits, near hundreds of Miami Gardens residences,

  churches, and schools.




                                           34
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 35 of 96




        103. Despite Mayor Gimenez having publicly recused himself from matters

  related to Formula One, public records disclosed that senior officials who report to

  Mayor Gimenez reviewed and supported the proposal by the Dolphins and Formula

  One for several months before the proposal was announced.

        104. Records uncovered by the Miami Herald revealed draft negotiations in

  which the County, courtesy of Mayor Gimenez, offered the Miami Dolphins

  financial incentives to bring a Formula One event to the Hard Rock Stadium.

        105. One draft proposal stated that the County would give the Miami

  Dolphins an annual seven (7) million-dollar subsidy, a twenty (20) percent increase

  over subsidies to the Dolphins for hosting revenue-generating large events.

        106. In an e-mail from July 12, 2019, uncovered by the Miami Herald, the

  Dolphins executive in charge of lobbying, Marcus Bach-Armas, described “the F1

  grant amendment being spearheaded by the Mayor’s Office.” Throughout this period

  of negotiation, the Mayor, the Miami Dolphins, and Formula One took no steps to

  notify the residents of Miami Gardens or their elected representatives in the City

  Council of their intention to host Formula One races in their community.

        107. On September 17, 2019, acoustics expert Colby Leider attended a

  public meeting and described research showing that the noise levels inside of homes

  in Miami Gardens near the stadium and NW 199th Street would reach 120 decibels.

  [Rolling Crest Homeowners Association report].



                                          35
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 36 of 96




        108. On September 17, 2019, the County Commission Auditor, Yinka

  Majekodunmi, issued a report, [County report], analyzing the potential effects of

  hosting Formula One races in the Hard Rock Stadium. The report highlighted key

  concerns, including noise, air, and light pollution and traffic congestion. The report

  indicated that a typical Formula One race weekend attracts 195,000 visitors, which

  is significantly more than the 65,560 visitors that attend an average home game for

  the Miami Dolphins.

        109. The County report cited a 2013 acoustical engineering study, which

  found that noise level on a Formula One track could reach 140 decibels, a level that

  poses immediate danger to hearing and is comparable to a jet engine taking off.

  According to the report, 120 decibels are loud enough to cause hearing damage in

  eight seconds.

        110. The County report also indicated that the tires of race cars shred into

  tiny, invisible particles over the course of a race, producing poisonous dust.

        111. The County report noted that residents could face difficulty accessing

  emergency services and connecting to major roadways and highways during the

  three weeks prior to the races. It also mapped various parks, daycares, schools,

  libraries, group homes, assisted living facilities, grocery stores, and drug stores in

  the area surrounding the stadium.




                                            36
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 37 of 96




        112. On September 17, 2019, County Commissioner Barbara Jordan, whose

  district includes Miami Gardens and all of Plaintiffs’ homes, hosted a forum at

  Miami Norland Senior High School in Miami Gardens, where over 200 residents

  expressed their anger and frustration that, as a working class bedroom community

  with mostly Black residents, they were being discriminated against and treated

  differently than more affluent communities and other cities without such a high

  proportion of racial minorities.

        113. Marcus Bach-Armas, Senior Director of Legal and Government Affairs

  for the Dolphins, told the community that hosting Formula One races is “equivalent

  to having a Super Bowl that comes back every year.”

        114. After the forum, Commissioner Jordan announced that hearing from

  residents “solidified [her] position as a no,” because the event is “something this

  community does not want.”

        115. A Miami Herald article published on September 18, 2019 detailed the

  community’s fierce opposition to a Formula One race in their community and

  highlighted a report that compared the potential noise that would be generated to a

  jet engine takeoff or firecrackers going off inside a home, and could lead to

  permanent hearing damage.

        116. On October 2, 2019, Dolphins President Tom Garfinkel, referring to

  Commissioner Jordan’s legislative proposals, wrote a letter to the County



                                          37
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 38 of 96




  Commissioners stating: “[We] must vehemently object to this effort ... to preempt

  the citizens of Miami-Dade County from even having a conversation about one of

  the most prestigious and significant sporting events in the world.”

        117. On October 3, 2019, County Commissioner Jordan’s proposal—which

  would require noise and traffic studies for auto races involving road closures, require

  Commission approval of the race, and prohibit road closures for races that go

  through residential areas (later amended to prohibit street racing in Miami

  Gardens)—was added to the Commission’s agenda for the next Commission

  meeting, scheduled for October 29, 2019.

        118. Commissioner Jordan also proposed a zoning ordinance that would

  require the Dolphins to acquire special events permits from both the City of Miami

  Gardens and the County, even if road closures were not involved, subject to approval

  by the full County Commission, which was set for first reading on October 29, 2019,

        119. On October 15, 2019, Formula One and the Miami Dolphins issued a

  joint statement that they had “reached an agreement in principle to host the first-ever

  Formula One Miami Grand Prix at Hard Rock Stadium.”

        120. On October 16, 2019, Formula One published minor details about the

  agreement, including the fact that the Miami Grand Prix would occur annually

  beginning in 2021, and that the agreement required approval by the County. County

  officials, including Mayor Gimenez, declared in private and in public that they were



                                            38
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 39 of 96




  not in possession of any copies of the Dolphins-Formula One “agreement in

  principle,” and had not even reviewed a copy of any agreement between the

  Dolphins and Formula One.

        121. Only two days before the City of Miami Gardens City Council meeting,

  on October 21, 2019, public records show that Mayor Gimenez had a meeting

  scheduled with Ross, Owner of the Miami Dolphins and the Hard Rock Stadium.

        122. On October 23, 2019, the City of Miami Gardens City Council, after a

  public meeting attended by some 200 people, adopted a resolution objecting to the

  proposal of Formula One racing at Hard Rock Stadium, citing concerns about unsafe

  air quality, dangerous noise levels, and traffic congestion. The City Council cited

  several reasons why Formula One races would cause harm to Miami Gardens

  residents and institutions, including the fact that it is the third largest city in Miami-

  Dade County with 113,000 residents; home to 22 public schools, several private

  schools, and two universities; that Hard Rock Stadium in Miami Gardens is

  surrounded by and located in close proximity to, a plethora of single family homes

  and some small businesses; that Formula One races take place over three days, with

  a series of practice and qualifying sessions prior to the race days; that racing occurs

  up to 200 miles an hour ; and that the event generates “days of deafening engine

  noise [and] a disruption of the regular flow of traffic and [compromises] the air

  quality . . . because of engine fumes.”



                                             39
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 40 of 96




        123. The Miami Gardens City Council pointedly noted that in another area

  of the County, a proposal for a Formula One race was scrapped because of citizen

  opposition to the severe harm they would suffer with races in their neighborhood:

  “these burdensome effects were a concern to Miami-Dade County and the City of

  Miami, and as such they’ve rejected the proposal in their communities.”

        124. At least 30 residents spoke out in support of the proposed City of Miami

  Gardens resolution objecting to Formula One races in Miami Gardens, including

  Plaintiff Betty Ferguson and Sybrina Fulton, the mother of Trayvon Martin.

        125. Vice-Mayor Erhabor Ighodaro also expressed concerns about the

  Dolphins’ failure to involve the community and the City Council of Miami Gardens

  in the conversation. He stated that he was not aware of the Dolphins’ plan to host

  the Formula One races at the Hard Rock Stadium until Commissioner Barbara

  Jordan hosted a public forum on the matter one month earlier. He stated: “As a matter

  of good public policy and civic engagement, I would have expected that, for a project

  as monumental as this, there should have been better communication and

  coordination between community groups, elected officials and, most importantly,

  our residents.”

        126. The Dolphins’ representative who attended the meeting responded as

  follows: “We’ve offered a very attractive package of internships, [education]




                                           40
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 41 of 96




  programs [and] tickets . . . This resolution frankly is premature, and we’d like to

  continue a dialogue.”

        127. The Miami Gardens City Council Agenda Cover Memo for the October

  23, 2019 meeting cited the community meeting at which over two hundred Miami

  Gardens residents who “clearly exhibited their disapproval of Formula One in the

  neighborhood.”


        “The residents have the fundamental right to disdain the idea of Formula
        (One) 1 in their residential area. This is their home, a place where they live,
        sleep, breathe fresh air and work. Formula One (1) is a misfit for any
        residential area. Too often corporate America focuses on profit over people’s
        lives. There is no showing of a positive impact that Formula One (1) races
        will benefit the residents and the environment.”

        128. The Miami Gardens City Council unanimously passed a Resolution

  stating: “The City Council of the City of Miami Gardens hereby objects to the

  proposal of Formula One ( 1) racing at the Hard Rock Stadium.” Exhibit 2.

        129. Commissioner Jordan’s legislative proposals to protect the residents of

  Miami Gardens were scheduled for discussion and a vote at the County Commission

  meeting on October 29, 2019.

        130.   The day before the meeting, on October 28, 2019, Mayor Gimenez

  informed the Commission on Ethics and Public Trust that he wished to participate

  in the legislative process and requested review of his former recusal. Within a day

  of his request, Mayor Gimenez also threatened to veto Commissioner Jordan’s



                                           41
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 42 of 96




  proposals, passed by the County Commission to restrict Formula One’s ability to

  hold their race at the Hard Rock Stadium.

        131. At the Commission meeting on October 29, 2019, reflecting the will of

  her constituents, Commissioner Jordan, introduced the resolution that would give

  effect to the Miami Gardens’ elected leaders’ position and would have prohibited

  high-speed street racing in Miami Gardens. (No. 192689).

        132. Close to 100 Miami Gardens residents attended the Commission

  meeting on the day of the vote, October 29, 2019, and expressed their strong

  opposition to F-1 racing in their neighborhood, explaining how the races would

  cause catastrophic health impacts and disrupt their daily lives and the lives of their

  children and elderly parents. They pointedly noted that the Downtown Miami

  residents were able to persuade their public officials to reject Formula One for the

  Bayfront Park/Biscayne Boulevard/Port of Miami route, yet could not comprehend

  why the County Government would allow these terrible impacts on their bedroom

  community.

        133. At the County Commission meeting on October 29, 2019, Plaintiff,

  Betty Ferguson, spoke in support of Commissioner Jordan’s proposals, stating that

  a Formula One race would be devastating to her community, causing hearing

  damage and air pollution. Former Commissioner Ferguson spoke on the health

  impacts that the Formula One races could have on generations to come, specifically



                                           42
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 43 of 96




  hearing damage and potential hearing loss. She highlighted the fact that those who

  most adamantly support the race do not live in Miami Gardens, and criticized the

  Dolphins’ lack of effort to involve the community, stating that activists found out

  about the plan to hold Formula One races in Miami Gardens “by happenstance.” She

  stated that, given the community’s historical lack of adequate representation in the

  County, the least the County could do would be to require the Commissioners to

  vote on all decisions about Formula One racing in Miami Gardens.

        134. Other residents voiced their concerns about the long-term impacts on

  their children and grandchildren and expressed their fears about the potential for

  permanent hearing loss, citing the expert reports.

        135. State Representative Barbara Watson, who lives in Miami Gardens and

  represents the city in the Legislature, expressed fears about the impacts on children’s

  health and anticipated not being able to access her home during the Formula One

  events.

        136. The Mayor of Miami Gardens, Oliver Gilbert, spoke passionately in

  defense of his community. He said:

        “This has to be a good place to live is not just visit...Formula one will
        bring in people, but the people who live here matter…. [This is] not an
        action against the stadium. It’s an action for the residents and their
        quality of life…. Miami gardens isn’t a place for the County to dump
        events that are toxic to other people....[Ask the county] to respect the
        will of the residents and the city.”




                                            43
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 44 of 96




        137. Miami Gardens City Councilwoman Lily Q. Odom raised concerns

  about the noise and air quality effects on residents, as well as the routine traffic

  congestion that comes with every stadium event. She said: “How much more can

  this community endure?”

        138. Miami Gardens Vice-Mayor Erhabor Ighodaro described Formula One

  as an asteroid hurtling toward the community. Channeling his background as a civics

  teacher at Norland Middle school, he said: “The people have spoken and must

  respect the will of the people . . . It’s a double standard … If it was rejected by the

  people in the City of Miami, why is it good for the city of Miami Gardens?”

        139. David Williams, Jr., who has been on the Miami Gardens City Council

  for nine years, said he has never seen a public outcry like this one.

        140. The County Commission approved Commissioner Jordan’s resolution

  (No. 192689) by a vote of 8-5 on October 29, 2019 to require noise and traffic studies

  for auto races involving road closures, require Commission approval of the race, and

  prohibit road closures in races that go through residential areas. The Commission

  approved Commissioner Jordan’s proposed ordinance (No. 192543) on first reading

  by a vote of 7-6.

        141. Wanting the County, Formula One, and the Dolphins to hear their

  objections in another forum, Plaintiffs, and other residents of Miami Gardens, took

  to the streets to assert their First Amendment Right to peacefully protest.



                                            44
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 45 of 96




  Unrepresented People's Positive Action Council (UP-PAC), a political awareness

  group founded by Betty Ferguson in 1987, organized rallies that gathered residents

  who opposed Formula One racing. At one rally, Plaintiff, Gloria Taylor said some

  people in the community simply do not want it.


        “Would you do this if it was Aventura? Would you do this if it was South
        Beach?” said Taylor. “So why would you think it’s alright to come to Miami
        Gardens? Enough is enough.”

        142. Between October 29, 2019 and November 19, 2019, the Miami

  Dolphins, Ltd., spent at least $41,659 on Facebook and Instagram Ads targeting

  residents of Miami-Dade County. The ads criticized each County Commissioner –

  by name -- who voted to support the residents of Miami Gardens. The Dolphins

  directed residents to contact their County Commissioner and share the Dolphins’

  [alternative] facts: that “air quality standards would not be exceeded,” that “residents

  will not be exposed to ‘extreme’ or ‘damaging’ levels of sound,” and the race would

  not be located in a bedroom community. The Dolphins’ ads did not provide links to

  any independent sources to help viewers corroborate the alleged facts, or any sources

  at all. Instead they urged the following warning:

        "We are all entitled to our own opinions, but not our own facts. When
        the stakes are this high - $400MM in economic impact, 35,000 room
        nights, and 4,000 new jobs – Miami-Dade residents deserve to know
        the truth. Complete the form below to urge your elected officials to
        make decisions based on facts, not misinformation.”




                                            45
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 46 of 96




        143. On November 8, 2019, Mayor Gimenez vetoed the County’s resolution

  to prohibit street closures connected to Formula One racing in Miami Gardens and

  require the County to conduct an impact study before permitting street closures for

  a Formula One race in other parts of the County.

        144. The Mayor, who has no background in audiology or audiological

  engineering, cited his disagreement with the County auditor’s reports that the noise

  from Formula One engines could cause hearing damage in less than eight seconds.

        145. The Mayor’s stated reason for overriding the will of the County

  Commission, the residents of Miami Gardens, and the Miami Gardens City Council,

  was that he sought more time to negotiate with all parties. Parroting the language of

  earlier comments issued by a Dolphins lobbyist, the Mayor stated:

        "I believe it premature to attempt to block an event of the magnitude of
        Formula One outright. I respectfully urge the board to uphold my veto
        and allow my office more time to continue this dialogue with all
        parties."

  According to Commissioner Jordan, the veto was only Mayor Gimenez’s fourth veto

  of his entire tenure at the time -- and three of his vetoes were against her legislative

  items. Commissioner Jordan introduced a veto override at the next meeting, on

  November 19, 2019.

        146. On November 19, Mayor Gimenez urged the Board of Commissioners

  to sustain his veto, issuing the following tweet:




                                            46
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 47 of 96




         The #Formula1 Race isn’t until 2021. Sustaining my veto buys three to
         six months so that the parties involved can continue to work toward a
         solution for #MiamiGardens, Stephen Ross and the @MiamiDolphins,
         as well as racing fans. @MiamiDadeBCC @barbarajordan1

         147. On November 19, 2019, Commissioner Jordan’s bid to have the Board

  of Commissioners override the Mayor’s veto failed. Commissioner Jordan needed

  only eight (8) votes to override the Mayor’s veto, but the Mayor was able to convince

  a former supporter of Commissioner Jordan’s resolution to vote against overriding

  the veto, defeating the Miami Gardens’ community and giving Formula One a

  victory, at least on that issue.

         148. On Tuesday, January 22, 2020, the County Commission was scheduled

  to vote on second reading on County Commissioner Barbara Jordan’s proposed

  zoning ordinance that would have stripped Hard Rock Stadium of its permitted use

  to allow racing on stadium property. The ordinance would have required the

  Dolphins to acquire special events permits from both the City of Miami Gardens and

  the County, even if road closures were not involved. (No. 192543).

         149. Plaintiff Betty Ferguson, quoted in the PR Newswire on January 30,

  2020, stated, "While we welcome major events, it should be clear that unlike Super

  Bowl LIV, which will be played in our community for the first time in a decade, Mr.

  Ross' Formula One race would occur every year. The negative impact on Miami

  Gardens would be like having a Super Bowl every year for four consecutive days,

  with menacing noise 4-8 hours each day."

                                           47
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 48 of 96




        150. Hours before the scheduled vote, the Miami Dolphins and Formula One

  (in the name of “Formula One Miami Grand Prix”) issued a press release announcing

  a new track design and schedule, effectively delaying the vote to give

  Commissioners time to consider the changes. The announced changes included

  dropping Northwest 199th Street from the track layout, effectively eliminating the

  need for a formal street closure for the race, as well as delaying the start of racing

  until 3:00 PM on Friday of the race weekend ostensibly to not have races during

  school hours.

        151. During the time that the County Commission was considering voting

  on second reading on Commissioner Jordan’s proposed ordinance establishing

  additional public approval processes for a F-1 race, Miami Dolphins owner Stephen

  Ross offered free Super Bowl tickets valued at $3,000 each to any County

  Commissioner who cared to attend a ceremony supporting the Hard Rock Stadium.

  At least one County Commissioner took him up on the offer.

        152. During the time that Mayor Gimenez was publicly threatening to veto

  any action by the County Commission relating to F-1 racing in Miami Gardens,

  Mayor Gimenez accepted two Super Bowl tickets from Stephen Ross worth $8,000.

  Aside from the cost, these tickets would have been difficult for the average person

  to obtain without the connection to Ross. Mayor Gimenez later reimbursed Ross for

  one of the tickets, worth $4,000. This information did not become public until a



                                           48
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 49 of 96




  County Ethics Commission Memo was published in el Nuevo Herald on February

  3, 2020. Hours later, Gimenez’s office disputed the language in the Ethics

  Commission Memo, saying “the Mayor did not accept the tickets prior to the

  issuance of the ethics opinion.”

           153. On January 28, 2020, the Dolphins published and circulated a study

  (hereinafter Dolphins Study) by its acoustical engineering consultant stating: “Hard

  Rock Stadium is proposing a Formula 1 event that would take place over three days

  in May annually. The track will be contained on the Hard Rock Stadium property.”

           154. Commissioner Jordan’s proposal to require the Dolphins to seek

  approval from the City of Miami Gardens and the County to host the Formula One

  event was rescheduled for second reading by the County Commission on February

  19, 2019. At least 100 residents from Miami Gardens attended the February 19,

  2019 meeting and signed up to support Commissioner Jordan’s proposal, i.e. to

  oppose Formula One racing. However, the Board refused to allow the residents to

  speak.

           155. The proposal failed by an extremely narrow margin of 6-6. One

  commissioner was excused.

           156. Jose Diaz, a County Commissioner who voted against the proposal,

  explained his decision with the following statement: “We have to look at the greater

  good of all areas.”



                                          49
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 50 of 96




        157. Once again, the wellbeing and voice of the residents of Miami Gardens

  was suppressed in favor of the economic benefit to non-Miami Gardens businesses

  and residents, including the County itself.

        158. While both Bayfront Park and the Hardrock Stadium are event venues

  designed to draw large crowds of persons and hold large-scale events there is a key

  difference between the people residing in the two areas that are at the center of this

  case—race.

        159. According to the 2010 U.S. Census data, Downtown Miami is home to

  less than 70,000 people 57.6% who identify as Hispanic, 30.8% who identify as

  White (non-Hispanic), and only 7.2% Black.

        160. Meanwhile, the 2010 Census shows that Miami Gardens is home to

  more 112,000 people, 73% of whom identify as Black and only 23% of whom

  identify as White/Caucasian. Miami Gardens is now the third-largest city in the

  County.

                        IMPACTS ON THE COMMUNITY


        161. During large events including the Dolphins home games, Miami

  Hurricanes games, college football championships, the Miami Open tennis

  tournament, and the Super Bowl, Plaintiffs have already experienced disruptions to

  their residential community and declining quality of life that will be materially




                                           50
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 51 of 96




  amplified and exacerbated with a Formula One race every year for the next ten (10)

  years.

           162. Plaintiffs have repeatedly experienced windows shaking from the noise

  and have had noise from the stadium intrude into their homes. Plaintiffs have

  repeatedly been unable to freely enter and exit their homes, as they have to leave

  their homes hours early or risk getting stuck in traffic on their narrow residential

  streets. Emergency vehicles have repeatedly been unable to access residents because

  of the traffic generated by events at the Hard Rock stadium.

           163. Assuming that the Formula One Races were to proceed according to the

  plans published by the Dolphins on January 28, 2020, residents near Hard Rock

  Stadium would experience dangerous noise levels that cause them to exceed not only

  daily recommended noise doses, but that pose significant health risks and negative

  impacts to their quality of life.

           164. Additionally, other noises typical of those created by events at the

  stadium with tens of thousands of spectators, such as the Public Address System that

  amplify sound and music, crowd noise, rock bands, and helicopters, would

  exacerbate the harm to the Plaintiffs and the violation of the Noise Ordinances.

           165. According to the Dolphins Study, with no additional materials,

  maximum exterior sound levels at the nearest residential properties were between 92

  and 95 dBA. The Dolphins Study states that, including a ten (10) foot barrier (total



                                           51
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 52 of 96




  height) on the north edge of the track reduced maximum sound levels to between 86

  and 89 dBA (Figure 14). Increasing the total height of the structures to 15 ft resulted

  in maximum sound levels between 83 and 86 dBA (Figure 15).

        166. The Dolphins Study concludes by projecting the impact on sound inside

  residents’ homes: “Interior sound levels can typically be expected to be 10 to 20 dB

  below the estimated exterior levels; that is, between 72 to 82 dBA with no barriers

  or 63 to 76 dBA with barriers (depending on height).”

        167. However, sound levels in the 70 to 90 dBA range are not considered

  “reasonable” by any standard of community noise metric. Although the Dolphins

  Study argues that noise generated by Formula One racing may not cause hearing

  damage, that does not mean the noise levels are “reasonable” in the context of a

  residential neighborhood.

        168. The Dolphins Study shows that the admitted level of noise for the

  proposed Formula One Races at Hard Rock Stadium will cause residents and

  institutions within a radius of at least 4,044 meters (13,268 ft, or approximately 2.5

  miles) to experience levels of noise, recognized by the World Health Organization

  (WHO), the Centers for Disease Control (CDC), National Institute for Occupational

  Safety and Health (NIOSH), that will disturb residents’ and institutions’ peace, quiet

  and comfort, disrupt normal speech, and consequently degrade their quality of life.




                                            52
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 53 of 96




        169. Miami-Dade County and Mayor Gimenez are aware of the Dolphins

  Study findings yet continue planning to secure the Formula One Miami Grand Prix

  in Miami Gardens despite the continued objection of its residents. Mayor Gimenez

  has not hidden his disregard for the potential impacts on residents of Miami Gardens.

  In a Miami Herald article, published on October 30, 2019, he stated: “It is loud.

  Nobody can say it’s not loud. There may be some other effects, but I believe we can

  find some common ground here and find a solution.”

        170. It is commonly accepted that any exposure to sound levels above 85

  dBA can cause hearing damage. The audiology community is clear that hearing

  protection should be used anytime levels beyond this can be expected. Analysis of

  the noise to be generated by the proposed Formula One Races shows a high

  likelihood that nearby residents, church-goers, and schoolchildren would be exposed

  to levels in excess of 85 dBA during races. Residents that live closest to the track

  can expect to experience considerably higher levels that have the potential to cause

  immediate, irreparable hearing damage if they do not protect their hearing. These

  noise levels also pose a significant risk of other potential negative health effects.

        171.    According to calculations by the acoustical engineering firm of Leider

  & Associates, peak noise levels exceeding 97 dBA (similar to the sound levels

  produced by a chainsaw) can be expected at residences within a 2.5-mile radius of

  the Stadium, with significantly higher levels at residences closer to the track.



                                             53
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 54 of 96




  Hearing damage will likely occur with exposure to 95 dBA at 50 minutes or 100

  dBA at 15 minutes. The closest homes to the track can expect levels in excess of

  106–131 dBA, at which point permanent hearing damage can be expected in under

  two (2) minutes (and even instantaneously for the loudest transient sounds that

  residents will experience).

          172. Under the Defendants’ most optimistic, scientifically unvalidated

  scenario, Plaintiffs and thousands of other Miami Gardens residents would be

  subjected to noise levels in their neighborhoods—outside their own homes, their

  businesses, their schools, and their churches— that pose a demonstrated risk of

  hearing damage after fifty (50) minutes of exposure, and a risk for instantaneous

  permanent damage for the closest residents, and they would have to stay inside their

  homes, businesses, schools, or churches and/or wear hearing protection during the

  races to minimize the risk of noise-induced hearing loss. Plaintiffs reside within this

  radius of Hard Rock Stadium.

          173. Churches and schools that would be in operation during the proposed

  Formula One Races located within the most dangerous 2.5-mile radius that would

  also experience noise levels that would disturb the peace, quiet and comfort, disrupt

  normal speech of their occupants, and require occupants to wear hearing protection

  and/or stay indoors during the races to minimize the risk of noise-induced hearing

  loss.



                                            54
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 55 of 96




        174. Students, including those with special needs, that attend Norwood

  Elementary, located within 1-mile of the Hard Rock Stadium, would experience

  noise levels of 106 dBA, at which point permanent hearing damage can be expected

  in under two (2) minutes. In Reuters on February 1, 2020, the Principal at Norwood,

  Kevin Williams, highlighted the racial bias and impacts on the health of children and

  stated, “Locals say racial and socioeconomic bias is behind the plan. When you live

  in these communities, money talks, everything else walks.”

        175. The information published by the Dolphins does not specify the precise

  levels of noise to be generated at the source by each Formula One vehicle that would

  race at Hard Rock Stadium. Further, the information published by the Defendants

  does not acknowledge that typical Formula One racing events throughout the world

  include races of vehicles that make more noise than Formula One cars, such as

  Formula Two and Historic Masters. The Dolphins’ latest proposed lineup of races

  includes not only Formula One cars, but these louder Formula Two and Historic

  Masters. Consequently, the noise levels Plaintiffs will experience would be higher

  and more damaging than even the already-harmful levels published and admitted by

  the Defendants.

        176. Further, the “sound buffer” technology the Dolphins claim they will (a)

  use, and (b) will reduce the noise “down” to the level of 82–86 dBA in the Plaintiffs’

  neighborhood (which is still dangerous, as well as annoying and disruptive), would



                                           55
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 56 of 96




  need to be independently tested by another lab, given that data provided by

  manufacturers (even when tested by an “independent” lab) is frequently unreliable.

  Given this speculation, and the gravity of the potential harm that would be threatened

  to the Plaintiffs, it is extremely likely (even probable) that the level of noise pollution

  in the Plaintiffs’ neighborhoods will exceed 85 dBA. Furthermore, the Dolphins

  have offered no calculations showing the effectiveness of the proposed barrier

  system, using actual race sound data. In addition, the photo of the proposed barrier

  system offered by the Dolphins shows that the barrier is full of holes, which will let

  sound through freely, rendering the barrier system ineffective.

         177. Based on the independently measured levels of noise generated by

  Formula One race cars in past years (e.g., 139 dBA in Montreal in 2013, see

  reference – Proc. Mtngs. Acoust. 20,04003 , doi:10.1121/1.4865925), or 134 dBA

  according to the Fédération Internationale de l’Automobile (FIA, motorsport’s

  governing body), Formula 1 racing poses a clear health risk and significant acoustic

  annoyance to nearby residents. It is reported that F-1 2021 rules allow for twenty

  (20) percent higher fuel flow which will increase RPMs and result in higher noise

  levels.

         178. Residents immediately adjacent to the track (within a radius of 2.5

  miles) can expect to experience significant auditory annoyance and unsafe noise

  levels, and they will likely be exposed to potential permanent noise-induced hearing



                                              56
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 57 of 96




  loss (NIHL). Residents closest to the track, within a radius of 95 meters projected

  on a tangent from the track, can expect to experience the most painful levels beyond

  those of annoyance that pose instantaneous and immediate risk for NIHL. According

  to community noise and room noise standards, the residents will be subject to the

  significant loss of quality of life. The noise outside their homes would be comparable

  to a jackhammer or an emergency vehicle driving by continuously while they are

  standing outside. Inside their homes, the noise would be comparable to intermittent

  chainsaw sounds, or a blender or hairdryer at close range, each time a car rounds a

  hairpin curve. Residents would need to not only stay inside their homes but would

  also be forced to keep doors and windows shut and to wear hearing protection

  devices in their homes. Talking on the telephone or watching television would not

  be possible for most residents.

        179. There are approximately eighteen (18) houses of worship within a 2.5-

  mile radius of Hard Rock Stadium, including a Seventh Day Adventist Church which

  holds worship services on Saturday. The Christian churches will have religious

  worship and Sunday School classes on the Sunday of any Formula One Races. The

  Defendants’ proposed Formula One Races would interfere with these religious

  institutions’ ability to conduct their normal religious and educational activities

  during the weekends of the Formula One Races.




                                           57
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 58 of 96




            180. There is a significant body of information that Formula One racing

  creates dangerously high levels of air pollution as well as noise pollution. The

  County Commission Auditor General cited such studies in response to a request by

  Commissioner Jordan for an analysis of the impact of Formula One Racing on

  Miami Gardens. The County Mayor, a proponent of Formula One Racing in Miami

  Gardens despite broad opposition from the residents, sent a letter attacking the

  Commission’s Auditor General and his analysis.

            181. Illustrated renderings of the proposed race published by Formula One

  do not reflect much possibility of adequate noise containment, as Racing is planned

  to occur in the property surrounding the stadium, as opposed to inside the stadium

  itself.

            182. The race is expected to bring in over 195,000 visitors, which is more

  than the population of the city of Miami Gardens. These visitors will jam traffic and

  block roads, making it difficult for residents to access their homes. The exhaust from

  the cars and the increased traffic would also cause dangerous increases in air

  pollution.

            183. Multiple public bus routes run through the residential streets of Miami

  Gardens. Residents who rely on the bus to get to work, school, and daily activities

  will experience lengthy delays and overcrowding on racing weekends. Lengthy




                                             58
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 59 of 96




  delays waiting for the bus in the heat pose serious threats to public health in the

  community.




                           STATUTORY BACKGROUND

        184. 42 U.S.C. § 1983 provides a remedy for persons who are deprived of

  their federally protected rights by persons or entities acting under color of law. The

  statute provides:

        “Every person who, under color of any statute, ordinance, regulation,
        custom, or usage of any state or Territory or the District of Columbia,
        subjects or causes to be subjected, any citizen of the United States or
        other person within the jurisdiction thereof to the deprivation of any
        rights, privilege, or immunities secured by the Constitution and laws,
        shall be liable to the party injured in an action at law, suit in equity, or
        other proper proceeding for redress, except that in any action brought
        against a judicial officer for an act or omission taken in such officer’s
        judicial capacity, injunctive relief shall not be granted unless a
        declarator decree was violated or declarator relief was unavailable.”

        185. The United States Supreme Court has held that the deprivation of rights

  under color of law does not have to be directly ordained, or outwardly planned to

  deprive someone of their rights; rather, a deprivation of rights may occur based on

  the simple enforcement of custom or historic practices that ultimately disenfranchise

  a community. Adickes v. S.H. Kress & Co., 398 US 144, 166-68 (1970); Monell v.

                                            59
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 60 of 96




  Dep’t of Soc. Sec., 436 US 658, 690-92 (1978); see also Grech v. Clayton Cnty, 335

  F.3d 1326, 1330 (11th Cir. 2003) (noting that a custom or practice, while not adopted

  as an official formal policy, may be so persuasive as to be the functional equivalent

  of a formal policy).

        186. 42 U.S.C. § 1985(3) provides a remedy for a conspiracy to deprive a

  person of their federally protected rights between a government actor and a private

  individual. This statute provides:

        “If two or more persons in any State or Territory conspire or go in disguise on
        the highway or on the premises of another, for the purpose of depriving, either
        directly or indirectly, any person or class of persons of the equal protection of
        the laws, or of equal privileges and immunities under the laws; or for the
        purpose of preventing or hindering the constituted authorities of any State or
        Territory from giving or securing to all persons within such State or Territory
        the equal protection of the laws; or if two or more persons conspire to prevent
        by force, intimidation, or threat, any citizen who is lawfully entitled to vote,
        from giving his support or advocacy in a legal manner, toward or in favor of
        the election of any lawfully qualified person as an elector for President or Vice
        President, or as a Member of Congress of the United States; or to injure any
        citizen in person or property on account of such support or advocacy; in any
        case of conspiracy set forth in this section, if one or more persons engaged
        therein do, or cause to be done, any act in furtherance of the object of such
        conspiracy, whereby another is injured in his person or property, or deprived
        of having and exercising any right or privilege of a citizen of the United States,
        the party so injured or deprived may have an action for the recovery of
        damages occasioned by such injury or deprivation, against any one or more
        of the conspirators.”


        187. The Eleventh Circuit Court of Appeals has held that negligence is

  sufficient to maintain a claim for failure to prevent a civil rights conspiracy. Park v.

  City of Atlanta, 120 F.3d 1157 (11th Cir. 1997).

                                            60
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 61 of 96




   COUNT I: DECLARATORY JUDGMENT AND INJUNCTION BASED ON
     VIOLATIONS OF EQUAL PROTECTION UNDER 42 U.S.C § 1983
    AGAINST DEFENDANT MIAMI-DADE COUNTY AND DEFENDANT
                      MAYOR GIMENEZ


        188. Plaintiffs repeat, re-allege and incorporate by reference Paragraphs 1-

  187 above as if fully set forth herein.

        189. The Equal Protection Clause of the Fourteenth Amendment protects the

  rights of all persons to equal treatment under the law. The purpose of Equal

  Protection Clause is to secure every person against intentional and arbitrary racial

  discrimination. It protects the rights of Plaintiffs to be safe in their homes, free from

  air and noise pollution, where other white residents are afforded the same protection

  and respect.

        190. Defendant Miami-Dade County, through its employees and elected

  officials, and Defendant Mayor Gimenez, acting within the scope of employment,

  and under the color of law, intentionally discriminated against the Plaintiffs on the

  basis of race, color, or national origin, in violation of the Equal Protection Clause of

  the Fourteenth Amendment and 42 U.S.C. §1983.




                                             61
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 62 of 96




        191. Defendant Miami-Dade County and Defendant Mayor Gimenez acting

  individually, jointly, and in conspiracy, as well as under color of law, denied

  Plaintiffs equal protection of the law in violation of their constitutional rights.

  Through persistent and widespread customs, policies, and practices that are

  permanent and well-settled, Defendant Miami-Dade County and Defendant Mayor

  Gimenez deprived Plaintiffs of the right to equal protection under the Fourteenth

  Amendment.

        192. Through persistent and widespread customs, policies, and practices to

  secure Formula One Racing at the Hard Rock Stadium, and not in Downtown Miami,

  Defendant Miami-Dade County and Defendant Mayor Gimenez, placed a premium

  on the rights, benefits, and entitlements of the predominantly white residents of

  Miami Downtown while disregarding those same rights, benefits, and entitlement of

  the Plaintiffs, Black residents of Miami Gardens. Plaintiffs were treated differently

  and there is no rational basis for the difference in treatment.

        193. Defendant Miami-Dade County and Defendant Mayor Gimenez actions

  set out in this Complaint have denied Plaintiffs the full and equal benefit of laws and

  proceedings for the security of persons and property as is enjoyed by white citizens

  of the Miami-Dade County.

        194. The acts and omissions of Defendant Miami-Dade County and

  Defendant Mayor Gimenez constituted a custom, practice, and policy of deliberate



                                            62
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 63 of 96




  indifference to Plaintiffs constitutional rights secured by the Equal Protection Clause

  of the Fourteenth Amendment.

         195. Defendant Miami-Dade County and Defendant Mayor Gimenez acts

  were intentional, malicious, willful, wanton, obdurate, and in gross and reckless

  disregard of Plaintiffs constitutional rights.

         196. Defendant Miami-Dade County and Defendant Mayor Gimenez had

  constructive notice of the existence of a continuing, widespread, persistent pattern

  of unconstitutional misconduct, yet continued to further the practices, and did

  nothing to stop it.

         197. As a direct and proximate result of Defendants’ actions, the Plaintiffs

  will suffer injuries, including damage to their health, decrease in safety, exposure to

  pollution, excessive traffic, and noise, a blighting effect on their community,

  lowering of self-esteem, decrease in property values, and the diminution of their

  quality of life.

         198. Plaintiffs and Defendants have an actual, present, on-going and adverse

  interest in the subject matter of this controversy.

         199. There is therefore a present and actual dispute between the Plaintiffs

  and Defendants and the parties to this action disagree over their respective rights,

  obligations and responsibilities and there is a practical, on-going and actual need for




                                             63
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 64 of 96




  resolution of the issues raised in this litigation. Plaintiffs are therefore entitled to a

  declaration of their rights in relation to the issues raised in this Complaint.

        200. There is a bona fide adverse interest between the Plaintiffs and

  Defendants concerning the powers, privileges, immunities, status and rights of each

  party which requires resolution by this Court.

        201. The Plaintiffs seek a declaration from this Court as a matter of law as

  to whether Defendants actions and omissions described herein violate the Equal

  Protection Clause of the Fourteenth Amendment, a determination concerning

  Plaintiffs’ rights, and an order from this Court that Defendants’ illegal conduct cease.

        202. Plaintiffs have no adequate or speedy remedy at law for the intentional

  discrimination described above. This action for injunctive relief is Plaintiffs only

  means of securing prospective relief.


  COUNT II: DECLARATORY JUDGMENT AND INJUNCTION BASED ON
                 VIOLATIONS OF 42 U.S.C. § 1985(3)
                   AGAINST ALL DEFENDANTS

        203. Plaintiffs repeat, re-allege and incorporate by reference Paragraphs 1-

  187 and 189-202 above as if fully set forth herein.

        204. All of the Defendants, in addition to other co-conspirators, known and

  not yet known to Plaintiffs, reached an agreement to bring Formula One to the Hard

  Rock Stadium in violation of Plaintiffs constitutional rights.




                                             64
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 65 of 96




        205. In this manner, the Defendants, acting alone or in concert with other

  known and unknown co-conspirators, conspired for the purpose of depriving the

  predominantly Black community of Miami Gardens of their right to equal protection

  under the law and the security of freedom from racial discrimination.

        206. The Defendants, acting alone or in concert with other known and

  unknown co-conspirators, reached an understanding to deprive the Plaintiffs of their

  constitutional rights, all while receiving financial incentives, as alleged supra [¶¶

  103-06, 151-52]. Acting jointly, knowing the health risks to the community, and

  despite the Plaintiffs’ objections, as alleged supra [¶¶ 85-183], the Defendants

  conspired to host the Formula One Race in a predominantly Black community, rather

  than in Downtown Miami, a predominantly white neighborhood. The Defendants

  treated the Plaintiffs differently and there is no rational basis for the difference in

  treatment.

        207. In furtherance of the conspiracy, each of the co-conspirators committed

  overt acts and was an otherwise willful participant in joint activity as alleged supra

  [¶¶ 98-100, 102-03, 119, 146] that placed a placed a premium on the rights, benefits,

  and entitlements of the predominantly white residents of Miami Downtown while

  disregarding those same rights, benefits, and entitlement of the Plaintiffs, Black

  residents of Miami Gardens.




                                            65
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 66 of 96




         208. The misconduct described in this Count was objectively unreasonable

  and was undertaken intentionally with willful indifference to the Plaintiffs

  constitutional rights. The County’s actions, jointly with the Miami Dolphins and

  Formula One, and all other Defendants, demonstrate blatant disregard for the health

  and wellbeing of a Black community that has already experienced substantial racial

  discrimination at the hands of the County.

         209. As a direct and proximate result of the illicit agreement referenced

  above, Plaintiffs rights were violated, and Plaintiffs will suffer substantial and

  irreparable harm, including damage to their health, decrease in safety, exposure to

  pollution, excessive traffic, and noise, a blighting effect on their community,

  lowering of self-esteem, decrease in property values, and the diminution of their

  quality of life.

         210. Plaintiffs and Defendants have an actual, present, on-going and adverse

  interest in the subject matter of this controversy.

         211. There is therefore a present and actual dispute between the Plaintiffs

  and Defendants and the parties to this action disagree over their respective rights,

  obligations and responsibilities and there is a practical, on-going and actual need for

  resolution of the issues raised in this litigation. Plaintiffs are therefore entitled to a

  declaration of their rights in relation to the issues raised in this Complaint.




                                             66
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 67 of 96




           212. There is a bona fide adverse interest between the Plaintiffs and

  Defendants concerning the powers, privileges, immunities, status and rights of each

  party which requires resolution by this Court.

           213. The Plaintiffs seek a declaration from this Court as a matter of law as

  to whether Defendants actions and omissions described herein violate the Equal

  Protection Clause of the Fourteenth Amendment, a determination concerning

  Plaintiffs’ rights, and an order from this Court that Defendants’ illegal conduct cease.

           214. Plaintiffs have no adequate or speedy remedy at law for the intentional

  discrimination described above. This action for injunctive relief is Plaintiffs only

  means of securing prospective relief.


          COUNT III: DECLARATORY JUDGMENT AND INJUNCTION
         BREACH OF DUTY TO PROTECT FLORIDA’S PUBLIC TRUST
                             DOCTRINE
              AGAINST DEFENDANT MIAMI-DADE COUNTY

           215. Plaintiffs repeat, re-allege and incorporate by reference Paragraphs 1-

  187, 189-202, and 204-214 above as if fully set forth herein.

           216. The State of Florida, in the Florida Constitution, has explicitly codified

  the common law Public Trust Doctrine, an ancient legal doctrine6 that was expressed

  in Roman times in the Institutes of Justinian and enshrined in English common law,



  6
   The Institutes of Justinian declared: “By the law of nature these things are common to all mankind – the air,
  running water, the sea, and consequently the shores of the sea.” J. Inst., Proemium, 2.1.1. (T. Sanders trans., 4th ed.
  1867).


                                                            67
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 68 of 96




  predates the existence of Florida’s Constitution that is designed to protect common

  natural resources that are essential to life, liberty, pursuit of happiness and property.

        217. The Legislature has declared English common law to be in force in

  Florida in Section 2.01, Fla. Stat:

        The common and statute laws of England which are of a general and
        not a local nature, with the exception hereinafter mentioned, down to
        the 4th day of July, 1776, are declared to be of force in this state;
        provided, the said statutes and common law be not inconsistent with the
        Constitution and laws of the United States and the acts of the
        Legislature of this state.

            218.      The Florida Constitution contains several provisions that reserve

     and recognize Plaintiffs’ public trust rights.

            219.      Article I, Section I of the Florida Constitution states:

        All political power is inherent in the people. The enunciation herein of
        certain rights shall not be construed to deny or impair others retained
        by the people.

            220.      Article II, Section 7(a) of the Florida Constitution states:

        It shall be the policy of the state to conserve and protect its natural
        resources and scenic beauty. Adequate provision shall be made by law
        for the abatement of air and water pollution and of excessive and
        unnecessary noise and for the conservation and protection of natural
        resources.

            221.      Article X, Section 11 of the Florida Constitution states:

        The title to lands under navigable waters, within the boundaries of the
        state, which have not been alienated, including beaches below mean
        high water lines, is held by the state, by virtue of its sovereignty, in trust
        for all the people. Sale of such lands may be authorized by law, but only



                                             68
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 69 of 96




        when in the public interest. Private use of portions of such lands may
        be authorized by law, but only when not contrary to the public interest.

            222.      Article X, Section 16 of the Florida Constitution states:

        The marine resources of the State of Florida belong to all of the people
        of the state and should be conserved and managed for the benefit of the
        state, its people, and future generations.

        223. The Public Trust Doctrine requires all sovereign governments as

  trustees to protect and preserve Public Trust Resources for the beneficiaries of the

  trust—all present and future generations within the government’s jurisdiction. The

  Public Trust is an attribute of sovereignty that cannot be surrendered or abrogated

  by any branch of government. Public Trust rights predate Florida’s Constitution and

  are secured, not created, by it.

        224. Public Trust Resources include the atmosphere (air); waters of the state,

  including coastal, surface, and groundwater; state-owned lands, including forests,

  wetlands, estuaries, beaches, coral reefs, submerged lands and lands adjoining the

  seacoasts; and wild flora and fauna, including freshwater and marine resources.

        225. The atmosphere is a Public Trust Resource critical to the welfare of

  Public Trust Resources specifically enumerated in Article X, Section 11 and Article

  X, Section 16 of the Florida Constitution: marine resources, submerged sovereignty

  lands, and beaches. The atmosphere is also critical to the welfare of all other Public

  Trust Resources; without an atmosphere free from substantial impairment, all other

  Public Trust Resources will inevitably also be substantially impaired.

                                            69
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 70 of 96




        226. Article II, Section 7(a) of the Florida Constitution specifically identifies

  the air, or atmosphere, and laws relating to the abatement of pollution therein, as

  necessary for the conservation and protection of natural resources. Article II, Section

  7(a) thus explicitly incorporates the atmosphere as a Public Trust Resource and

  imposes a mandatory duty on Defendant Miami-Dade County to refrain from acting

  in a manner that results in waste or substantial impairment of Public Trust Resources.

  Defendant Miami-Dade County breached that duty in the past and is continuing to

  breach that duty.

        227. Defendant Miami-Dade County has a mandatory obligation to hold

  Public Trust Resources in trust for the benefit of all residents of Miami-Dade County

  and to refrain from acting in a manner that results in waste or substantial impairment

  of Public Trust Resources. Defendant Miami-Dade County breached that duty in the

  past and is continuing to breach that duty by planning, authorizing, and securing

  Formula One Racing at the Hard Rock Stadium which will result in air pollution and

  excessive and unnecessary noise.

        228. Defendant Miami-Dade County has a mandatory duty to exercise the

  appropriate skill, prudence, and caution in managing the Public Trust Resources.

  Defendant Miami-Dade County breached that duty and is continuing to breach that

  duty when the Defendant failed to show caution and continued planning,

  authorizing, and securing Formula One Racing at the Hard Rock Stadium after being



                                            70
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 71 of 96




  made aware of the harmful impacts to that Formula One racing will cause to human

  health and the environment as alleged supra [¶¶ 107-11, 161-83].

        229. Defendant Miami-Dade County violated and continues to violate

  Article II, Section 7(a) and Article X, Sections 11 and 16 of the Florida Constitution

  and the Public Trust Doctrine by breaching its duties to protect Public Trust

  Resources from material impairment and waste; by favoring present temporary

  economic benefits of certain citizens or other entities, especially corporations and

  self-interest, over all beneficiaries, including future generations; by failing to ensure

  Plaintiffs have continued use of and access to Florida’s Public Trust Resources for

  the purposes of the trust; and by failing to exercise the appropriate skill, prudence,

  and caution in managing Florida’s Public Trust Resources.

        230. Defendant Miami-Dade County systemic historic and ongoing

  affirmative aggregate actions of continuing to authorize, promote, and permit

  Formula One at the Hard Rock Stadium violates its affirmative obligations to protect

  Florida’s Public Trust Resources from substantial impairment and waste.

        231. Defendant Miami-Dade County’s failure to uphold its Public Trust

  obligations threatens the health, safety, and wellbeing of Plaintiffs, as well as all

  present and future generations of Miami Gardens residents.




                                             71
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 72 of 96




        232. The constitutional and common law deprivations described herein are

  the result of the official policies, customs and continuing practices of the Defendant

  Miami-Dade County.

        233. Upon information and belief, Defendant Miami-Dade County has been,

  should have been, and is continuing to be aware of all of the deprivations complained

  of herein, and have condoned or been deliberately indifferent to such conduct.

        234. All Defendants named herein have or claim an interest which will be

  affected by the declaration of rights in this case and are named herein due to their

  interests and claims pursuant to Section 86.091 of the Florida Statutes.

        235. Plaintiffs and Defendants have an actual, present, on-going and adverse

  interest in the subject matter of this controversy.

        236. There is therefore a present and actual dispute between the Plaintiffs

  and Defendants and the parties to this action disagree over their respective rights,

  obligations and responsibilities and there is a practical, on-going and actual need for

  resolution of the issues raised in this litigation. Plaintiffs are therefore entitled to a

  declaration of their rights in relation to the issues raised in this Complaint.

        237. There is a bona fide adverse interest between the Plaintiffs and

  Defendants concerning the powers, privileges, immunities, status and rights of each

  party which requires resolution by this Court.




                                             72
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 73 of 96




        238. The Plaintiffs therefore seek a declaration from this Court as a matter

  of law as to whether Defendants actions and omissions described herein violate the

  Public Trust Doctrine and the Florida Constitution, a determination concerning

  Plaintiffs’ rights, and an order from this Court that Defendants’ illegal conduct cease.



    COUNT IV: DECLARATORY JUDGMENT AND INJUNCTION BASED
           ON OF THE MIAMI-DADE COUNTY ORDINANCE

            239.      Plaintiffs repeat, re-allege and incorporate by reference

     Paragraphs 1-187, 189-202, 204-214, and 216-238 above as if fully set forth

     herein.

            240.      Section 21-28 of the Miami-Dade County Code provides in

     relevant part:

        “It shall be unlawful for any person to make, continue, or cause to be
        made or continued any unreasonably loud, excessive, unnecessary or
        unusual noise. … the following acts come among others, are declared
        to be unreasonably loud common excessive come up unnecessary or
        unusual noises and violation of this section come up but this
        enumeration shall not be deemed to be exclusive common namely:
        ....

        (g) the creation of any excessive or unreasonably loud noise on any
        street adjacent to any school, institution of learning, house of worship
        or court while the same are in use, or adjacent to any hospital, which
        unreasonably interferes with the workings of such institutions, or which
        disturbs or unduly annoys the patients in the hospital, provided
        conspicuous signs are displayed in such streets indicating that it is a
        school, hospital or court district.




                                            73
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 74 of 96




        241. Inasmuch as the Defendants published plans for Formula One Racing

  in Miami Gardens would, to a certainty, cause the Plaintiffs to experience levels of

  noise recognized by the World Health Organization (WHO), the Occupational

  Safety and Health Administration (OSHA), the National Aeronautics and Space

  Administration (NASA), and the National Institute of Occupational Safety and

  Health (NIOSH) that will disturb the Plaintiffs’ peace, quiet and comfort, disrupt

  normal speech, and pose a risk of hearing loss, the Defendants’ plans if executed

  would violate Section 21-28 of the County Code.

        242. Under the Defendants’ most optimistic, scientifically unvalidated

  scenario, Plaintiffs and thousands of other Miami Gardens residents would be

  subjected to noise levels outside their own homes, their businesses, their schools,

  and their churches that pose a demonstrated risk of hearing damage and would have

  to stay inside their homes, businesses, schools, or churches and/or wear hearing

  protection during the races to minimize the risk of noise-induced hearing loss.

        243. As such, the Defendants’ conduct will result in the making and causing

  of “unreasonably loud, excessive, unnecessary, or unusual noise” in Miami Gardens

  in violation of the County Noise Ordinance.

        244. Similarly, the Defendants’ proposed activity would create unnecessary,

  excessive, unreasonable, and unusual levels of noise for the dozens of houses of

  worship within a 2.5 mile radius of Hard Rock Stadium, which hold religious



                                           74
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 75 of 96




  services on Saturday and Sunday, and which hold school then as well.               The

  Defendants’ proposed Formula One Races would interfere with these religious

  institutions ability to conduct their normal religious and educational activities during

  the weekends of the Formula One Races.

        245. This Court has the authority and duty to enforce the County Noise

  Ordinance by declaring the proposed Formula One races in Miami Gardens at the

  Hard Rock Stadium to present a clear and present danger of harm to the Plaintiffs

  and other Miami Gardens residents, in violation of Section 21-28 of the Miami-Dade

  County Code, and to order the Defendants to cease and desist from undertaking the

  proposed activities that will, to a certainty, violate Section 21-28.

        246. Plaintiffs seek a declaration that the Defendants’ announced plans to

  conduct Formula One Racing at Hard Rock Stadium would, if implemented, violate

  the County’s Noise Ordinance, and a permanent injunction against the Defendants

  following through on announced plans to hold Formula One Racing in Miami

  Gardens at any time.

          COUNT V: VIOLATION OF THE MIAMI GARDENS NOISE
                           ORIDNANCE

            247.      Plaintiffs repeat, re-allege and incorporate by reference

     Paragraphs 1-187, 189-202, 204-214, 216-238, and 240-246 above as if fully set

     forth herein.




                                             75
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 76 of 96




              248.       Section 16-24 of the Code of Ordinances of the City of Miami

     Gardens Provides:

        Sec. 16-24 – general prohibition

        (a)     No person shall make, continue, or cause to be made or continued:

                (1)      Any unreasonable loud or raucous noise;

                (2)      Any noise which unreasonably disturbs, injures, or
                         endangers the comfort, repose, health, or safety of
                         reasonable persons of ordinary sensitivity, within the city;
                         or

                (3)      Any noise which is so harsh, prolonged, unnatural, or
                         unusual in time or place a to occasion unreasonable
                         discomfort to any persons within the neighborhood from
                         which said noises emanate, or as to unreasonably interfere
                         with the peace and comfort of neighbors or their guests, or
                         operators or customers in places of business, or as to
                         detrimentally or adversely affect such residences or places
                         of business.

        (b)     Factors for determining whether a sound is unreasonably loud and
                raucous include, but are not limited to, the following:

                      (1) The proximity of the sound to sleeping facilities, whether
                      residential or commercial;
                      (2) The land use, nature, and zoning of the area from which the
                      sound emanates and the area where it is received or perceived;
                      (3) The time of day or night the sound occurs;
                      (4) The duration of the sound;
                      (5) Whether the sound is recurrent, intermittent, or constant.

        249. Inasmuch as the Defendants published plans for Formula One Racing

  in Miami Gardens would, to a certainty, cause the Plaintiffs to experience levels of

  noise recognized by the World Health Organization (WHO),                   the National

                                               76
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 77 of 96




  Aeronautics and Space Administration (NASA), and the National Institute of

  Occupational Safety and Health (NIOSH) that will disturb the Plaintiffs’ peace, quiet

  and comfort, disrupt normal speech, and pose a risk of hearing loss, the Defendants’

  plans if executed would violate Section 16-24 of the City of Miami Gardens Code

  of Ordinances.

        250. Under the Defendants’ most optimistic, scientifically unvalidated

  scenario, Plaintiffs and thousands of other Miami Gardens residents would be

  subjected to noise levels outside their own homes, their businesses, their schools,

  and their churches that pose a demonstrated risk of hearing damage and would have

  to stay inside their homes, businesses, schools, or churches and/or wear hearing

  protection during the races to minimize the risk of noise-induced hearing loss.

        251. As such, the running of Formula One races in Miami Gardens will result

  in the making and causing of “unreasonably loud and raucous noise” “noise which

  unreasonably disturbs, injures, or endangers the comfort, repose, health, peace, or

  safety of reasonable persons of ordinary sensitivity within the City,” including the

  Plaintiffs, and “noise which is so harsh, prolonged, unnatural, or unusual in time or

  place, as to unreasonably interfere with the peace and comfort of neighbors and their

  guests, or operators or customers in places of business, or as to detrimentally or

  adversely affect such residences or places of business – causing major harm to




                                           77
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 78 of 96




  Plaintiffs’ bedroom community of 113,000 residents, churches, schools, and

  businesses.

        252. This Court has the authority and duty to enforce the City of Miami

  Gardens Noise Ordinance by declaring the proposed Formula One races in Miami

  Gardens at the Hard Rock Stadium to present a clear and present danger of harm to

  the Plaintiffs and other Miami Gardens residents, in violation of Section 16-24 of

  the Miami Gardens Code of Ordinances, and to order the Defendants to cease and

  desist from undertaking the proposed activities that will, to a certainty, violate

  Section 16-24.

        253. Plaintiffs seek a declaration that the Defendants’ announced plans to

  conduct Formula One Racing at Hard Rock Stadium would, if implemented, violate

  the City of Miami Gardens Noise Ordinance, and a permanent injunction against the

  Defendants following through on announced plans to hold Formula One Racing in

  Miami Gardens at any time.



                               RELIEF DEMANDED

        WHEREFORE, Plaintiffs respectfully request this Court to grant the

  following relief:

        (1) an order declaring that Defendant Miami-Dade County and Defendant

  Mayor Gimenez intentionally discriminated against the Plaintiffs on the basis of



                                         78
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 79 of 96




  race, color, or national origin, in violation of the Equal Protection Clause of the

  Fourteenth Amendment and 42 U.S.C. §1983;

        (2) an order declaring that Defendants conspired to bring Formula One to the

  Hard Rock Stadium in violation of Plaintiffs constitutional rights;

        (3) a permanent injunction to prevent the Dolphins and Formula One from

  proceeding with high-speed automobile races in the City of Miami Gardens;

        (4) a declaration that the Formula One Race in the City of Miami Gardens,

  Florida planned by the Defendants at Hard Rock Stadium beginning in May 2021

  would violate Section 21-28 of the Miami-Dade County Code and Section 16-24 of

  the City of Miami Gardens Code of Ordinances;

         (5) an award of costs and attorney’s fees pursuant to 42 U.S.C. §1988;

        (6) an order requiring that the Defendants to pay Plaintiffs’ reasonable expert

  and attorney’s fees and Plaintiffs’ costs.

        Dated: October 30, 2020                     /s/ Samuel J. Dubbin, P.A.

                                                    DUBBIN & KRAVETZ, LLP
                                                    Samuel J. Dubbin, P.A.
                                                    Fla. Bar No. 328189
                                                    1200 Anastasia Avenue, Ste. 300
                                                    Coral Gables, Florida 33134
                                                    Telephone: (305) 357-9004
                                                    Email: sdubbin@dubbinkkravetz.com

                                                    Attorneys for Plaintiffs




                                               79
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 80 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 81 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 82 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 83 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 84 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 85 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 86 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 87 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 88 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 89 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 90 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 91 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 92 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 93 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 94 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 95 of 96
Case 1:20-cv-24483-DPG Document 1 Entered on FLSD Docket 10/30/2020 Page 96 of 96
